 

Exhibit 10.1

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of

 

April 10, 2020

 

among

 

SOUTHWEST GAS HOLDINGS, INC.,

 

as Borrower,

 

THE LENDERS LISTED ON THE SIGNATURE PAGES HERETO

 

and

 

THE BANK OF NEW YORK MELLON,

 

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

 

as Co-Syndication Agent,

 

JPMORGAN CHASE BANK, N.A.,

 

as Co-Syndication Agent,

 

THE BANK OF NEW YORK MELLON,

 

as Joint Lead Arranger and Joint Bookrunner,

 

BOFA SECURITIES, INC.,

 

as Joint Lead Arranger and Joint Bookrunner,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Joint Lead Arranger and Joint Bookrunner


 

$100,000,000

 



i  

 

 

TABLE OF CONTENTS

 

      PAGE         ARTICLE I DEFINITIONS   1 Section 1.01 Definitions   1      
  ARTICLE II THE CREDIT FACILITY   25 Section 2.01 Loans   25 Section 2.02
Borrowing Procedure   25 Section 2.03 Termination, Reduction, Increase and
Extension of Commitments   26 Section 2.04 Repayment   29 Section 2.05 Optional
Prepayment   29 Section 2.06 Defaulting Lenders   29         ARTICLE III
INTEREST AND FEES   31 Section 3.01 Interest Rate Determination; Conversion   31
Section 3.02 Interest on ABR Loans   32 Section 3.03 Interest on Eurodollar
Loans   32 Section 3.04 Interest on Overdue Amounts   33 Section 3.05 Day Counts
  33 Section 3.06 Maximum Interest Rate   33 Section 3.07 Commitment Fees   34  
      ARTICLE IV DISBURSEMENT AND PAYMENT   35 Section 4.01 Disbursement.   35
Section 4.02 Method and Time of Payments; Sharing among Lenders   35 Section
4.03 Compensation for Losses   36 Section 4.04 Withholding and Additional Costs
  37 Section 4.05 Funding Impracticable; Alternate Rate of Interest   41 Section
4.06 Expenses; Indemnity; Damage Waivers   44 Section 4.07 Survival   45 Section
4.08 Replacement of a Lender   46         ARTICLE V REPRESENTATIONS AND
WARRANTIES   46 Section 5.01 Representations and Warranties   46 Section 5.02
Survival   52         ARTICLE VI CONDITIONS PRECEDENT   52 Section 6.01
Conditions to the Availability of the Commitments   52 Section 6.02 Conditions
to All Loans   55

 



ii  

 

 

Section 6.03 Satisfaction of Conditions Precedent   55         ARTICLE VII
COVENANTS   56 Section 7.01 Affirmative Covenants   56 Section 7.02 Negative
Covenants   60 Section 7.03 Financial Covenant   63         ARTICLE VIII EVENTS
OF DEFAULT   63 Section 8.01 Events of Default   63         ARTICLE IX THE
ADMINISTRATIVE AGENT   66 Section 9.01 The Agency.   66 Section 9.02 The
Administrative Agent’s Duties   66 Section 9.03 Limitation of Liabilities   67
Section 9.04 The Administrative Agent as a Lender   67 Section 9.05 Lender
Credit Decision   67 Section 9.06 Indemnification   68 Section 9.07 Successor
Administrative Agent   68 Section 9.08 No Duty Regarding Discretionary Actions  
69 Section 9.09 Syndication and Other Agents   69         ARTICLE X EVIDENCE OF
LOANS; TRANSFERS   69 Section 10.01 Evidence of Loans; Revolving Credit Notes  
69 Section 10.02 Participations   70 Section 10.03 Assignments   71 Section
10.04 Certain Pledges   72         ARTICLE XI MISCELLANEOUS   72 Section 11.01
APPLICABLE LAW   72 Section 11.02 WAIVER OF JURY TRIAL   73 Section 11.03
Jurisdiction and Venue   73 Section 11.04 Set-off   73 Section 11.05
Confidentiality   74 Section 11.06 Integration; Amendments and Waivers   75
Section 11.07 Cumulative Rights; No Waiver   76 Section 11.08 Notices   76
Section 11.09 Separability   79 Section 11.10 Parties in Interest   79 Section
11.11 Execution in Counterparts; Electronic Execution of Credit Documents   79
Section 11.12 USA Patriot Act Notice   80 Section 11.13 Acknowledgment and
Consent to Bail-In of Affected Financial Institutions   80 Section 11.14 Certain
ERISA Matters   81 Section 11.15 Acknowledgment Regarding Any Supported QFCs  
82

 



iii  

 

 

SCHEDULE     Schedule I Lenders and Commitments     Schedule II Intentionally
Deleted     Schedule III Existing Liens     EXHIBITS     Exhibit A Form of
Borrowing Request for Loans     Exhibit B Form of Conversion Request     Exhibit
C Form of Revolving Credit Note     Exhibit D Form of Opinion of Borrower’s
Counsel     Exhibit E Form of Assignment and Acceptance     Exhibit F Form of
Confidentiality Agreement     Exhibit G Form of Increase Request     Exhibit H
Form of Extension Request     Exhibit I Form of Supplement under Section 2.03(c)
    Exhibit J Form of Replacement Lender Supplement under Section 2.03(e)    
Exhibit K-1-K-4 Forms of Tax Compliance Certificates

 



iv  

 

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of April 10, 2020,
among SOUTHWEST GAS HOLDINGS, INC., a Delaware corporation (the “Borrower”),
each of the lenders from time to time parties to this Agreement (collectively,
the “Lenders”), and THE BANK OF NEW YORK MELLON, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement (as defined below); and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety on the terms and
subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01     Definitions.

 

(a)          Terms Generally. The definitions ascribed to terms in this
Agreement apply equally to both the singular and plural forms of such terms.
Whenever the context may require, any pronoun shall be deemed to include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be interpreted as if followed by the phrase
“without limitation”. The phrase “individually or in the aggregate” shall be
deemed general in scope and not to refer to any specific Section or clause of
this Agreement. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. The
table of contents, headings and captions herein shall not be given effect in
interpreting or construing the provisions of this Agreement. Except as otherwise
expressly provided herein, all references to “dollars” or “$” shall be deemed
references to the lawful money of the United States of America.

 

(b)          Accounting Terms. Except as otherwise expressly provided herein,
the term “consolidated” and all other terms of an accounting nature shall be
interpreted and construed in accordance with GAAP, as in effect from time to
time; provided, however, that, for purposes of determining compliance with any
covenant set forth in Article VII, such terms shall be construed in accordance
with GAAP as in effect on the date of this Agreement, applied on a basis
consistent with the construction thereof applied in preparing the Borrower’s
audited financial statements referred to in Section 5.01(k). If there shall
occur a change in GAAP which but for the foregoing proviso would affect the

 



 

 

 

computation used to determine compliance with any covenant set forth in Article
VII, the Borrower and the Lenders agree to negotiate in good faith in an effort
to agree upon an amendment to this Agreement that will permit compliance with
such covenant to be determined by reference to GAAP as so changed while
affording the Lenders the protection intended to be afforded by such covenant
prior to such change (it being understood, however, that such covenant shall
remain in full force and effect in accordance with its existing terms unless and
until such amendment shall become effective).

 

(c)          Other Terms. The following terms have the meanings ascribed to them
below or in the Sections of this Agreement indicated below:

 

“ABR Loans” means Loans that bear interest at a rate or rates determined by
reference to the Alternate Base Rate.

 

“Acquisition” means any purchase or other acquisition by the Borrower or a
direct or indirect Subsidiary of the Borrower of (a) any assets of any other
Person that, taken together, constitute a business unit, or (b) any capital
stock of or equity interests in any other Person if, immediately thereafter,
such other Person would be a direct or indirect Subsidiary of the Borrower.

 

“Act” has the meaning assigned to such term in Section 11.12.

 

“Administrative Agent” means The Bank of New York Mellon, acting in the capacity
of administrative agent for the Lenders, or any successor administrative agent
appointed pursuant to the terms of this Agreement.

 

“Administrative Questionnaire” means an administrative details reply form
delivered by a Lender to the Administrative Agent, in substantially the form
provided by the Administrative Agent or the form attached to an Assignment and
Acceptance.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, when used with reference to any Person, a Person (other than
a Subsidiary) which directly or indirectly controls, is controlled by, or is
under common control with, such other Person. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) as applied to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Agreement” means this Amended and Restated Revolving Credit Agreement, as it
may be amended, modified or supplemented from time to time.

 



  2

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of:

 

(i)         the rate of interest from time to time publicly announced by the
Administrative Agent as its prime commercial loan rate in effect on such day;

 

(ii)         the sum of (a) 1/2 of 1% per annum and (b) the Federal Funds
Effective Rate in effect on such day; and

 

(iii)       the sum of (a) 1% per annum and (b) the One Month LIBOR Rate in
effect on such date.

 

The Alternate Base Rate shall change as and when the greatest of the foregoing
rates shall change. Any change in the Alternate Base Rate shall become effective
as of the opening of business on the day of such change. If Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 4.05, then
the Alternate Base Rate shall be the greater of clauses (i) and (ii) above and
shall be determined without reference to clause (iii) above.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act of 2010.

 

“Anti-Terrorism Laws” means any law or regulation relating to terrorism,
anti-terrorism, money laundering or anti-money laundering activities, including
without limitation the U.S. Money Laundering Control Act of 1986 and the U.S.
Bank Secrecy Act as amended by the Act.

 

“Applicable Lending Office” means, with respect to a Loan, the applicable office
of the Lender for making such Loan, as specified in Schedule I or in an
Administrative Questionnaire delivered to the Administrative Agent as the office
from which such Lender makes Loans of the relevant type.

 

“Applicable Margin” means, at any date and with respect to each Loan during
which the applicable Pricing Level set forth below is in effect, the percentage
set forth below adjacent to such Pricing Level:

 

Pricing 

Level

Applicable 

Margin

Applicable 

Margin

 

  Eurodollar Loans ABR Loans I 0.750% 0.000% II 0.875% 0.000% III 1.000% 0.000%
IV 1.125% 0.125% V 1.250% 0.250% VI 1.500% 0.500%

 



  3

 

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee” has the meaning assigned to such term in Section 10.03(a).

 

“Assignment and Acceptance” has the meaning assigned to such term in Section
10.03(a).

 

“Available Commitment” means, on any day, an amount equal to (a) the Total
Commitment on such day minus (b) the aggregate outstanding principal amount of
Loans on such day.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



  4

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrowing Date” means, with respect to any Loan, the Business Day set forth in
the relevant Borrowing Request as the date upon which the Borrower desires to
borrow such Loan.

 

“Borrowing Request” means a request, substantially in the form of Exhibit A, by
the Borrower for Loans, which shall specify (a) the requested Borrowing Date,
(b) the aggregate amount of such Loans, and (c) (i) whether such Loans are to
bear interest initially as ABR Loans or Eurodollar Loans and (ii) if applicable,
the initial Interest Period therefor.

 

“BSA” has the meaning assigned to such term in Section 7.01(j).

 

“Business Day” means any day that is (a) not a Saturday, Sunday or other day on
which commercial banks in the City of New York or the State of Nevada are
authorized by law to close and (b) with respect to any Eurodollar Loan, a day on
which commercial banks are open for domestic and international business
(including dealings in U.S. dollar deposits) in London.

 

“Capital Lease” means, as to the Borrower and its Subsidiaries, a lease of (or
other agreement conveying the right to use) real and/or personal Property, the
obligations with respect to which are required to be classified and accounted
for as a capital lease on a balance sheet of the Borrower or any of its
Subsidiaries under GAAP (including Statement of Financial Accounting Standards
No. 13 of the Financial Accounting Standards Board).

 

“Capital Lease Obligations” means, as to the Borrower and its Subsidiaries, the
obligations of the Borrower or any of its Subsidiaries to pay rent or other
amounts under a Capital Lease and, for purposes of this Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP (including such Statement No. 13 referenced in the
definition of “Capital Lease”).

 



  5

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any regulation promulgated thereunder.

 

“Change in Control” means the occurrence of any of the following conditions: (a)
the Borrower shall fail to own all of the issued and outstanding capital stock
of the Intermediate Holding Company, (b) the Intermediate Holding Company shall
fail to own all of the issued and outstanding capital stock of SGC, (c) any
Person or group of associated Persons acting in concert shall have acquired an
aggregate of more than 50% of the outstanding shares of voting stock of the
Borrower, or (d) individuals who constitute the board of directors of the
Borrower, the Intermediate Holding Company or SGC on the Restatement Effective
Date (each, an “Incumbent Board”) cease for any reason to constitute at least a
majority thereof; provided that any person becoming a director subsequent to the
Restatement Effective Date, whose election, or nomination for election by the
Borrower’s, the Intermediate Holding Company’s or SGC’s shareholders, was
approved by a vote of a majority of the directors comprising the applicable
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Borrower, the Intermediate Holding Company or SGC in which such person is
named as a nominee for director, without objection to such nomination) shall be,
for purposes of this clause (d), considered as though such person were a member
of such Incumbent Board.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to a Lender, the amount set forth opposite such
Lender’s name under the heading “Commitment” on Schedule I, as such amount may
be reduced or increased from time to time pursuant to Section 2.03.

 

“Commitment Fee” has the meaning assigned to such term in Section 3.07.

 

“Communications” has the meaning assigned to such term in Section 11.08(d).

 

“Confidential Information” means information delivered to the Administrative
Agent for the Lenders or to a Lender by or on behalf of the Borrower in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is confidential or proprietary in nature at the time it is so
delivered or information obtained by the Administrative Agent or such Lender in
the course of its review of the books or records of the Borrower contemplated
herein; provided that such term shall not include information (a) that was
publicly known or otherwise known to the Administrative Agent or such Lender
prior to the time of such disclosure, (b) that subsequently becomes publicly
known through no act or omission by the Administrative Agent or such Lender or
any Person acting on the Administrative Agent’s or such Lender’s behalf, (c)
that otherwise becomes known from a third party who the Administrative Agent or
such Lender did not know or have reason to believe received such information in
a restricted or unlawful manner or (d) that constitutes financial information
delivered to the Administrative Agent or such Lender that is otherwise publicly
available.

 



  6

 

 

“Consenting Lender” has the meaning assigned to such term in Section 2.03(e).

 

“Contingent Obligation” means, for the Borrower and its Subsidiaries, any direct
or indirect Contractual Obligation with respect to any Debt, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including, without limitation, any obligation of
the Borrower or any Subsidiary, whether or not contingent, (a) to purchase,
repurchase or otherwise acquire such primary obligations or any Property
constituting direct or indirect security therefor, or (b) to advance or provide
funds (i) for the payment or discharge of any such primary obligation, or (ii)
to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor prior to such obligation
being a stated or determinable amount, or (c) to purchase Property, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or if indeterminable, the maximum reasonably
anticipated liability in respect thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Conversion Date” means, with respect to a Loan, the date on which a conversion
of interest rates on such Loan shall take effect.

 

“Conversion Request” means a request, substantially in the form of Exhibit B, by
the Borrower to convert the interest rate basis for all or portions of
outstanding Loans, which shall specify (a) the requested Conversion Date, which
shall be not fewer than three Business Days after the date of such Conversion
Request, (b) the aggregate amount of such Loans, on and after the Conversion
Date, which are to bear interest as ABR Loans or Eurodollar Loans and (c) the
term of the Interest Periods therefor, if any.

 

“Credit Documents” means this Agreement and the Revolving Credit Notes.

 

“Debt” means, with respect to the Borrower and its Subsidiaries, (a) all
obligations for borrowed money, including interest or fees of any nature related
to the borrowing of money accrued but unpaid, (b) all obligations under letters
of credit, bills of exchange or bankers’ acceptances, (c) all obligations
representing the deferred purchase price of Property or services which in
accordance with GAAP would be shown on the balance sheet as a liability, (d) all
obligations, whether or not assumed by or with recourse to such Person, secured
by Liens upon, or payable out of the proceeds or

 



  7

 

 

production from, assets owned by such Person, (e) all Capital Lease Obligations,
and (f) all Contingent Obligations.

 

“Declining Lender” has the meaning assigned to such term in Section 2.03(e).

 

“Default” means any event or circumstance which, with the giving of notice or
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed to fund any portion of the Loans required to be funded by it hereunder
within two Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (each of which conditions
precedent, together with any applicable Default, shall be specifically
identified in such writing), (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute, (c) has become, or the parent company of which has
become, the subject of a bankruptcy or insolvency proceeding or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar official charged with reorganization or liquidation of its
business or a custodian appointed for it (or has taken any actions in
furtherance of any such proceeding or appointment, or acquiesced, approved, or
consented to, any such steps), (d) has notified the Administrative Agent or the
Borrower in writing that it will not fund or is unable to fund any portion of
the Loans required to be funded by it, unless the subject of a good faith
dispute, (e) has made a public statement to the effect that such Lender is
generally not funding any loans required to be funded by it under financing
arrangements similar to those provided under this Agreement, (f) has failed,
within three Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding requirements hereunder;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (f) upon receipt of such written confirmation by the Administrative Agent
and the Borrower; provided, further that a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (g) has become the subject of a Bail-In Action. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (g) above shall be conclusive and binding absent
manifest error, and

 



  8

 

 

such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.06(d)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Institution” means any commercial bank, trust company, banking
association or other financial institution.

 

“Environmental Claim” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in or from Property, whether or not owned by the
Borrower, or (b) any other circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including
CERCLA, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act and
the Toxic Substances Control Act.

 



  9

 

 

“Environmental Permits” has the meaning assigned to such term in Section
5.01(l)(ii).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary of the Borrower within
the meaning of Section 414(b), 414(c) or 414(m) of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which the Borrower or any
ERISA Affiliate was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or the Borrower or any ERISA Affiliate incurred a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or receipt by the Borrower or any ERISA Affiliate of notice
from the Multiemployer Plan that the Multiemployer Plan is in critical or
endangered status, in reorganization or insolvent; (d) the filing by the
Borrower or any ERISA Affiliate of a notice of intent to terminate a Pension
Plan under a distress termination under Section 4041 of ERISA; (e) receipt by
the Borrower or any ERISA Affiliate of notice from the PBGC of the institution
by the PBGC of proceedings to terminate a Pension Plan; (f) receipt by the
Borrower or any ERISA Affiliate of notice from the PBGC of the appointment of a
trustee to administer a Pension Plan; (g) the determination by an actuary for
the Pension Plan that the Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA and claims for
benefit and funding obligations in the ordinary course, upon the Borrower or any
ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Lending Office” means the office of each Lender through which it
will be making or maintaining Eurodollar Loans, as reported by such Lender to
the Administrative Agent.

 

“Eurodollar Loans” means Loans that bear interest at a rate or rates determined
by reference to LIBOR.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage prescribed by
the Federal Reserve Board for determining the maximum reserve requirement
(including any marginal, supplemental or emergency reserve requirements) on such
day

 



  10

 

 

for a member bank of the Federal Reserve System in respect of “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board (or any
successor regulation), as amended from time to time) for other deposits having a
maturity approximately equal to the applicable Interest Period.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excluded Taxes” means (a) all present and future taxes, levies, imposts,
duties, deductions, withholdings, fees, liabilities and similar charges imposed
on or measured by the overall net income of any Lender (or any office, branch or
subsidiary of such Lender) or any franchise taxes, taxes on doing business or
taxes measured by capital or net worth imposed on any Lender (or any office,
branch or subsidiary of such Lender), in each case imposed by the United States
of America or any political subdivision or taxing authority thereof or therein,
or taxes on or measured by the overall net income of any office, branch or
subsidiary of a Lender or any franchise taxes, taxes imposed on doing business
or taxes measured by capital or net worth imposed on any office, branch or
subsidiary of such Lender, in each case imposed by any foreign country or
subdivision thereof in which such Lender’s principal office or Eurodollar
Lending Office is located and (b) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Executive Order” means Executive Order No. 13224, 66 Fed. Reg. 49,079 (2001),
issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism).

 

“Existing Credit Agreement” means the Revolving Credit Agreement, dated as of
March 28, 2017, by and among the Borrower, the lenders party thereto and The
Bank of New York Mellon, as administrative agent thereunder, as amended,
supplemented or otherwise modified prior to the Restatement Effective Date.

 

“Existing Termination Date” has the meaning assigned to such term in Section
2.03(e).

 

“Extension Request” means a request by the Borrower for an extension of the
Termination Date in accordance with Section 2.03(e).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 



  11

 

 

“Federal Funds Effective Rate” for any day, means the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System (or any successor Governmental Authority).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“Funded Debt” means, for the Borrower and its Subsidiaries, (a) all obligations
for borrowed money, (b) all obligations representing the deferred purchase price
of Property or services which in accordance with GAAP would be shown on a
balance sheet of such Person as a liability due more than 12 months from the
date of the occurrence or evidenced by a note or similar instrument, (c) all
Capital Lease Obligations and (d) all Contingent Obligations.

 

“GAAP” means generally accepted accounting principles, as set forth in the
Accounting Standards Codification of the Financial Accounting Standards Board or
in such other statements by such other entities as may be approved by a
significant segment of the accounting profession of the United States of
America.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, waste, solid waste, hazardous waste, hazardous constituent, special
waste, hazardous substance, hazardous material, or toxic substance, or petroleum
or petroleum derived substance or waste.

 

“IBA” means the ICE Benchmark Administration Limited, together with any
successor thereto.

 

“Increase Request” means a request by the Borrower for an increase of the Total
Commitment in accordance with Section 2.03(c).

 



  12

 

 

“Incremental Lender” has the meaning assigned to such term in Section 2.03(c).

 

“Incumbent Board” has the meaning specified in the definition of “Change in
Control.”

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 4.06(c).

 

“Intermediate Holding Company” means Southwest Gas Utility Group, Inc., a
California corporation.

 

“Interest Period” means, with respect to any Eurodollar Loan, each one week, or
one, two, three or six month period, or if made available by all Lenders,
periods of seven to thirty-one days or twelve months (in each case, subject to
availability) such period being the one selected by the Borrower pursuant to
Section 2.02 or 3.01 and commencing on the date such Loan is made, on any
Conversion Date from an ABR Loan to a Eurodollar Loan or at the end of the
preceding Interest Period, as the case may be; provided, however, that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next Business Day, unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Business Day of a calendar month; and

 

(c)          any Interest Period that would otherwise end after the Termination
Date then in effect shall end on the Termination Date.

 

“Investments” means any direct or indirect purchase or acquisition of any
obligations or other securities of, or any interest in, any Person, or any
advance (other than payroll, travel and similar advances to cover matters that
are expected at the time of such advance ultimately to be treated as an expense
for accounting purposes and that are made in the ordinary course of business),
loan, extension of credit or capital contribution to, or any other investment
in, any Person including, without limitation, any Affiliates of such Person.
Notwithstanding the foregoing, any purchase, acquisition, loan, extension of
credit, capital contribution to, or other investment in or payment to, any
Person by the Borrower or any direct or indirect Subsidiary of the Borrower made
for the purpose of

 



  13

 

 

consummating an Acquisition (including any investment by the Borrower in a
Subsidiary if the proceeds are used (i) as purchase consideration in an
Acquisition or (ii) to fund an investment by a Subsidiary in any other
Subsidiary, or a series of downstream investment transactions between
Subsidiaries, if the proceeds are ultimately used as purchase consideration in
an Acquisition) shall not constitute an Investment.

 

“IRS” means the Internal Revenue Service (or any successor Governmental
Authority).

 

“Joint Bookrunners” means The Bank of New York Mellon, JPMorgan Chase Bank, N.A.
and BOFA Securities, Inc.

 

“Joint Lead Arrangers” means The Bank of New York Mellon, JPMorgan Chase Bank,
N.A. and BOFA Securities, Inc.

 

“Lenders” has the meaning assigned to such term in the preamble.

 

“LIBOR” means, with respect to any Eurodollar Loan for any Interest Period, the
rate per annum equal to the IBA rate appearing on the applicable Bloomberg
screen (or other commercially available source as designated by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. dollar deposits in the London interbank
market) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, as the rate for U.S. dollar deposits
with a maturity comparable to such Interest Period. In the event that LIBOR ever
falls below zero, LIBOR shall be deemed to be zero for purposes of this
definition.

 

“Lien” means any voluntary or involuntary mortgage, assignment, pledge, security
interest, encumbrance, lien, claim or charge of any kind on or with respect to,
or any preferential arrangement with respect to the payment of any obligations
with the proceeds or from the production of, any asset of any kind, including,
without limitation, any agreement to give any of the foregoing, any conditional
sale or other title retention agreement or any lease in the nature thereof.

 

“Loans” has the meaning assigned to such term in Section 2.01.

 

“Margin Stock” means “margin stock” as such term is defined in Regulations T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means a change, or announcement of a change, which
would reasonably be expected, immediately or with the passage of time, to result
in a material adverse change in, or a material adverse effect upon, any of (a)
the operations, business, Property or financial condition of the Borrower or the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
timely to perform any of its material obligations, or of the Lenders to exercise
any remedy, under any Credit

 



  14

 

 

Document or (c) the legality, validity, binding nature or enforceability of any
Credit Document.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
4001 (a)(3) of ERISA) and to which any ERISA Affiliate makes, is making, or is
obligated to make contributions or has made, or been obligated to make,
contributions.

 

“Net Worth” means the amount of the Borrower’s stockholders’ equity determined
in accordance with GAAP.

 

“New Lender” has the meaning assigned to such term in Section 2.03(c).

 

“Obligations” means the Loans and any other liability or duty owing by the
Borrower to the Administrative Agent or any Lender or Indemnitee hereunder.

 

“OFAC” has the meaning assigned to such term in Section 7.01(j).

 

“One Month LIBOR Rate” means, with respect to any Loan bearing interest by
reference to the Alternate Base Rate, the rate per annum equal to the IBA rate
appearing on the applicable Bloomberg screen (or other commercially available
source as designated by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to U.S. dollar deposits in
the London interbank market) at approximately 11:00 a.m., London time, on each
day (provided that if such day is not a Business Day, then on the most recent
Business Day), as the rate for U.S. dollar deposits with a one (1) month
maturity. In the event that the One Month LIBOR Rate ever falls below zero, the
One Month LIBOR Rate shall be deemed to be zero for purposes of this definition.

 

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit

 



  15

 

 

Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
4.08).

 

“Participant” has the meaning assigned to such term in Section 10.02(a).

 

“Participant Register” has the meaning assigned to such term in Section
10.02(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
Governmental Authority).

 

“Pension Plan” means any “employee pension benefit plan”, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) that is maintained, contributed
to or required to be contributed to by the Borrower and any ERISA Affiliate and
is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

 

“Permitted Investments” means (i) Investments of the Borrower in any Subsidiary
for the substantially contemporaneous acquisition, improvement or lease of
Property, (ii) other Investments of the Borrower in any Subsidiary in an amount
not in excess of $50,000,000 in the aggregate in any fiscal year, (iii)
Investments of any Subsidiary in the Borrower or any other Subsidiary, and (iv)
cash Investments in (a) U.S. government and agency securities; (b) money market
funds rated AA or A-1 or better by S&P and Aaa or P-1 or better by Moody’s; (c)
municipal securities rated within the top two ratings by S&P and Moody’s; (d)
repurchase agreements with reputable financial institutions fully secured by
collateral consisting of securities described in clauses (a) and (b) above
having a market value at least equal to 102% of the amount so invested; (e)
bankers’ acceptances issued by a bank rated Aaa or better by Moody’s or rated AA
or better by S&P and eligible for purchase by a Federal Reserve Bank; (f)
interest-bearing demand or time deposits (including certificates of deposit) in
banks and savings and loan associations; provided such deposits are (1) secured
at all times, in the manner and to the extent provided by law, by collateral
consisting of securities described in clauses (a) and (b) above having a market
value of no less than 102% of the amount of moneys so invested or (2) fully
insured by federal deposit insurance; (g) shares of any “regulated investment
company” within the meaning of Section 851(a) of the Code, the assets of which
consist only of securities or investments described in clauses (a) through (f)
above; (h) commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which have been
rated at least A-1 by S&P and at least P-1 by Moody’s at the time of such
investment; (i) other obligations of corporations which have been rated at least
AA by S&P and at least Aaa by Moody’s at the time of such investment; (j) open
ended mutual funds, as regulated by Rule 2a-7 under the Investment Company Act
of 1940 and whose net asset value remains a constant $1 a share; (k) investments
directed by the Borrower in conjunction with industrial development revenue
bonds; and (l) Subsidiaries, Affiliates and transactions permitted by Section
7.02(b).

 



  16

 

 

“Permitted Liens” means any of the following:

 

(a)           Liens on any Property acquired, constructed, or improved by the
Borrower or its Subsidiaries after the Restatement Effective Date that are
created or assumed contemporaneously with, or within 120 days after, such
acquisition or completion of the construction or improvement, or within six
months thereafter pursuant to a firm commitment for financing arranged with a
lender or investor within such 120-day period, to secure or provide for the
payment of all or any part of the purchase price of such Property or the cost of
such construction or improvement incurred after the Restatement Effective Date
or, in addition to Liens contemplated by clauses (b) and (c) below, Liens on any
Property existing at the time of acquisition thereof; provided that the Liens
shall not apply to any Property theretofore owned by the Borrower or its
Subsidiaries other than, in the case of any such construction or improvement,
any theretofore unimproved Property on which the Property so constructed or the
improvement is located;

 

(b)          Existing Liens on any Property or indebtedness of a corporation
that is merged with or into or consolidated with the Borrower or its
Subsidiaries or becomes a Subsidiary; provided that the Liens shall not apply to
any Property theretofore owned by the Borrower or its Subsidiaries;

 

(c)           Liens in favor of the United States of America, any state or any
foreign country or any department, agency or instrumentality or political
subdivision of any such jurisdiction to secure partial, progress, advance or
other payment pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
cost of constructing or improving the Property subject to such Liens, including,
without limitation, Liens to secure debt of the pollution control or industrial
revenue bond type;

 

(d)          Liens on current assets of the Borrower or its Subsidiaries to
secure loans to the Borrower or its Subsidiaries which mature within 12 months
from the creation thereof and which are made in the ordinary course of business;

 

(e)          Liens on any Property (including any natural gas, oil or other
mineral property of the Borrower or its Subsidiaries) to secure all or part of
the cost of exploration or drilling for or development of oil or gas reserves or
laying a pipeline or to secure debt incurred to provide funds for any such
purpose;

 

(f)           Any Lien existing on Property of the Borrower or its Subsidiaries
on the Restatement Effective Date that is set forth on Schedule III hereto;

 

(g)           Liens on moneys or U.S. Government obligations deposited to
defease Debt;

 



  17

 

 

(h)           Liens for the sole purpose of extending, renewing or replacing, in
whole or in part, Liens securing debt of the type referred to in the foregoing
clauses (a) through (g), inclusive, or this clause (h); provided, however, that
the principal amount of debt so secured at the time of such extension, renewal
or replacement shall not be increased, and that such extension or replacement
shall be limited to all or part of the Property or indebtedness which secured
the Lien so extended, renewed or replaced (plus improvements on such Property);

 

(i)           Carriers, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty and which are being
contested in good faith and by appropriate proceedings;

 

(j)            Liens (other than any Lien imposed by ERISA) on Property of the
Borrower or any of its Subsidiaries incurred, or pledges or deposits required,
in connection with workers compensation, unemployment insurance and other social
security legislation;

 

(k)           Liens on Property of the Borrower or any of its Subsidiaries
securing (i) the performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) obligations on surety and appeal
bonds, and (iii) other obligations of a like nature incurred in the ordinary
course of business;

 

(l)           Licenses, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary conduct of the businesses of the Borrower and its
Subsidiaries;

 

(m)           (i) Liens on the Property of a Subsidiary other than a Significant
Subsidiary which could not reasonably be expected to have a Material Adverse
Effect and (ii) Liens on the Property of Centuri Construction Group;

 

(n)           Intellectual property licenses;

 

(o)          Any attachment or judgment Lien not constituting an Event of
Default under Section 8.01(g);

 

(p)           Leases or subleases granted to others not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
UCC financing statements relating solely thereto; and

 



  18

 

 

(q)           other Liens, to the extent that the dollar value of the collateral
securing such Liens does not exceed $25,000,000 in the aggregate at any time in
effect.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower or any ERISA Affiliate sponsors or maintains or to which the
Borrower or ERISA Affiliate makes or is obligated to make contributions, and
includes any Multiemployer Plan or Qualified Plan.

 

“Prescribed Forms” has the meaning assigned to such term in Section
4.04(a)(ii)(A).

 

“Pricing Level I” means at any time the Borrower’s Senior Debt Rating is (a) A+
or higher by S&P or (b) A1 or higher by Moody’s.

 

“Pricing Level II” means at any time the Borrower’s Senior Debt Rating is (a) A
or higher by S&P or (b) A2 or higher by Moody’s, and Pricing Level I is not
applicable.

 

“Pricing Level III” means at any time the Borrower’s Senior Debt Rating is (a)
A- or higher by S&P or (b) A3 or higher by Moody’s, and Pricing Levels I and II
are not applicable.

 

“Pricing Level IV” means at any time the Borrower’s Senior Debt Rating is (a)
BBB+ or higher by S&P or (b) Baa1 or higher by Moody’s, and Pricing Levels I, II
and III are not applicable.

 

“Pricing Level V” means at any time the Borrower’s Senior Debt Rating is (a) BBB
or higher by S&P or (b) Baa2 or higher by Moody’s, and Pricing Levels I, II, III
and IV are not applicable.

 

“Pricing Level VI” means at any time the Borrower’s Senior Debt Rating is (a)
less than or equal to BBB- by S&P or (b) less than or equal to Baa3 by Moody’s,
and Pricing Levels I, II, III, IV and V are not applicable.

 

“Prohibited Person” means any Person (a) listed in the Annex to, or otherwise
the subject of, the Executive Order; (b) with whom any Lender is prohibited from
dealing or otherwise engaging in any transaction by any applicable
Anti-Terrorism Laws, including the Executive Order; (c) that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of

 



  19

 

 

Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or (d) who is owned or controlled
by, or acting on behalf of, any Person listed above.

 

“Projected Benefit Obligations” means, as of any date, the actuarial present
value of Pension Plan benefits attributed to employee service to such date
measured using assumptions as to future compensation levels.

 

“Property” means all types of real, personal, tangible, intangible or mixed
property.

 

“Proposed Lender” has the meaning assigned to such term in Section 2.03(c).

 

“Pro Rata Share” means, with respect to any Lender at any time of determination,
in relation to Loans, the proportion of such Lender’s Commitment to the Total
Commitment then in effect or, after the Termination Date, the proportion of such
Lender’s Loans to the aggregate amount of Loans then outstanding.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
ERISA Affiliate sponsors, maintains, or to which it makes or is obligated to
make contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding period covering at least five (5) plan years, but
excluding any Multiemployer Plan.

 

“Register” has the meaning assigned to such term in Section 10.03(c).

 

“Regulatory Assets” means certain assets of the Borrower or an ERISA Affiliate
which represent future probable increases in revenues to be recorded by the
Borrower or such ERISA Affiliate associated with Pension Plan liabilities
incurred by the Borrower or such ERISA Affiliate, to the extent permitted to be
recorded as such under Statement of Financial Accounting Standards No. 71.

 

“Regulatory Change” means (a) the introduction or phasing in of any law, rule or
regulation after the Restatement Effective Date, (b) the issuance or
promulgation after the Restatement Effective Date of any directive, guideline or
request from any central bank or United States or foreign Governmental Authority
(whether or not having the force of law), or (c) any change after the
Restatement Effective Date in the interpretation, implementation or
administration of any existing law, rule, regulation, directive, guideline or
request by any central bank or United States or foreign Governmental Authority
charged with the administration thereof; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer

 



  20

 

 

Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued.

 

“Replacement Lender” means (a) with respect to the provisions of Section
2.03(e), an Eligible Institution proposed by the Borrower in accordance with
Section 2.03(e) and which has agreed to acquire and assume all or part of a
Declining Lender’s Loans and Commitments under Section 2.03(e), (b) with respect
to the provisions of Section 2.06(b), an Eligible Institution proposed by the
Borrower in accordance with Section 2.06(b) and which has agreed to acquire and
assume all or part of a Defaulting Lender’s Loans and Commitments under Section
2.06(b) and (c) with respect to the provisions of Section 4.08, an Eligible
Institution which is willing to assume all of the obligations of a Lender that
has requested compensation pursuant to Section 4.04(b)(i) or (ii).

 

“Replacement Rate” has the meaning assigned to such term in Section 4.05(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any date of determination, Lenders having at least
51% of the Total Commitment then in effect or, if the Total Commitment has been
cancelled or terminated, holding at least 51% of the aggregate unpaid principal
amount of the Loans then outstanding; provided, however, that if any Lender
shall be a Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, such Defaulting Lender’s Loans then
outstanding and such Defaulting Lender’s Commitments.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or any vice president,
senior vice president or executive vice president of the Borrower.

 

“Restatement Effective Date” has the meaning assigned to such term in Section
6.01.

 



  21

 

 

“Revolving Credit Notes” means the amended and restated promissory notes of the
Borrower substantially in the form of Exhibit C.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority, (b) any Person
located, organized or resident in a Sanctioned Country or (c) owned or
controlled by any such Person.

 

“Sanctions” means any sanctions administered or enforced by the United States
government (including by the U.S. Department of the Treasury’s Office of Foreign
Assets Control and the U.S. Department of State), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

 

“Senior Debt Rating” means the Borrower’s senior unsecured long-term debt
ratings from either S&P or Moody’s; provided that, in the event that there is no
such rating then in effect for the Borrower from a particular rating agency,
such rating agency’s rating for the Borrower’s issuer rating then in effect
shall constitute the Borrower’s Senior Debt Rating from such rating agency for
purposes of determining the Applicable Margin and Commitment Fee.

 

“SGC” means Southwest Gas Corporation, a California corporation.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto that is a nationally recognized rating agency.

 

“Significant Subsidiary” means any Subsidiary of the Borrower having 10% or more
of the total assets of the Borrower and its Subsidiaries on a consolidated basis
as of the end of any fiscal quarter or generating 10% or more of the income of
the Borrower and its Subsidiaries on a consolidated basis during the most
recently completed four fiscal quarters for which financial statements have been
delivered pursuant to Section 7.01(a).

 

“Subsidiary” means any corporation, association, partnership, joint venture or
other business entity of which the Borrower and/or any subsidiary of the
Borrower either (a) in respect of a corporation, owns more than 50% of the
outstanding stock having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether or not at the
time the stock of any class or classes shall or might have voting power by
reason of the happening of any contingency, or (b) in respect

 



  22

 

 

of an association, partnership, joint venture or other business entity, is the
sole general partner or is entitled to share in more than 50% of the profits,
however determined.

 

“Taxes” has the meaning assigned to such term in Section 4.04(a)(i).

 

“Termination Date” means April 10, 2025, as may be extended pursuant to Section
2.03(e), or such earlier date on which the Revolving Credit Notes shall become
due and payable, whether by acceleration or otherwise.

 

“Total Capitalization” means Funded Debt plus Net Worth.

 

“Total Commitment” means, on any day, the aggregate Commitments on such day of
all the Lenders.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unfunded Pension Liabilities” means, as of the end of any fiscal year of the
Borrower, (a) a Pension Plan’s Projected Benefit Obligations minus (b) the
current value of that Pension Plan’s assets, as defined in Section 3(26) of
ERISA, plus Regulatory Assets.

 

“Unsecured Debt” means all Debt which has not been secured by a pledge of any
real or personal property.

 

“Unused Commitment” means, with respect to a Lender on any day, such Lender’s
Commitment in effect on such day, less the principal amount of such Lender’s
Loans outstanding on such day.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which Write-Down and Conversion Powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of

 



  23

 

 

the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

(d)          Ratings Determinations. Whenever this Agreement requires the
determination of the Borrower’s Senior Debt Rating (i) if there is a split
rating as between Moody’s and S&P (1) by one rating category, the higher of the
two ratings will apply and (2) by more than one category, the rating that is one
rating level below the higher rating will apply, (ii) if any rating established
by Moody’s or S&P shall be changed (other than as a result of a change in the
rating system of either Moody’s or S&P), such change shall be given effect as of
the date on which such change is first announced by the rating agency making
such change and (iii) if Borrower does not have a Senior Debt Rating from either
S&P or Moody’s, then, Pricing Level VI shall apply for the purposes of
determining the Applicable Margin and the Commitment Fees.

 

(e)           Amendment and Restatement. On the Restatement Effective Date, the
Existing Credit Agreement shall be amended, restated and superseded in its
entirety by and as set forth in this Agreement. The parties hereto acknowledge
and agree that (i) this Agreement and the other Credit Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement as
in effect prior to the Restatement Effective Date and (ii) such “Obligations”
are in all respects continuing (as amended and restated hereby) with only the
terms thereof being modified as provided in this Agreement.

 

(f)          For all purposes under the Credit Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.

 



  24

 

 

ARTICLE II

THE CREDIT FACILITY

 

Section 2.01     Loans.

 

(a)           Until the Termination Date, subject to the terms and conditions of
this Agreement, each of the Lenders, severally and not jointly with the other
Lenders, agrees to make loans (collectively, the “Loans”) in U.S. dollars to the
Borrower in an aggregate principal amount at any one time outstanding not to
exceed such Lender’s Commitment. Loans shall be made on any Borrowing Date only
(i) in the minimum aggregate principal amount of $2,500,000 or in integral
multiples of $1,000,000 in excess thereof, in the case of Eurodollar Loans, and
in the minimum aggregate amount of $1,000,000 or in integral multiples of
$100,000, in the case of ABR Loans and (ii) in a maximum aggregate principal
amount not exceeding the Available Commitment (after giving effect to any
repayments or prepayments and any other borrowings of Loans on such Borrowing
Date).

 

(b)           The Borrower acknowledges and confirms that on the Restatement
Effective Date, the aggregate outstanding principal amount of the Loans is
$60,000,000.00. On the Restatement Effective Date, the parties hereto hereby
agree that (i) the Commitments shall be as set forth on Schedule I and the
portion of Loans outstanding shall be reallocated in accordance with such
Commitments set forth on Schedule I and the requisite assignments shall be
deemed to be made on the Restatement Effective Date in such amounts by and
between the Lenders and from each Lender to each other Lender, with the same
force and effect as if such assignments were evidenced by an applicable
Assignment and Acceptance. Notwithstanding anything to the contrary in Section
10.03 or any other provision hereof, no other documents or instruments,
including any Assignment and Acceptance, shall be executed in connection with
these assignments (all of which requirements are hereby waived), and such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by an Assignment and Acceptance. On the
Restatement Effective Date, the Lenders shall make full cash settlement with
each other either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments such that after giving effect to
such settlements, each Lender’s Pro Rata Share shall be as set forth on Schedule
I. In addition, on the Restatement Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, all losses, costs and
expenses, if any, incurred as a result of the reallocations provided for in this
Section.

 

Section 2.02     Borrowing Procedure.

 

In order to borrow Loans, the Borrower shall give a Borrowing Request to the
Administrative Agent not later than 12:00 noon, New York time, (i) on the
Borrowing Date for ABR Loans and (ii) on the third Business Day before the
Borrowing Date for Eurodollar Loans. Upon receipt, the Administrative Agent
forthwith shall give notice to

 



  25

 

 

each Lender of the substance of the Borrowing Request. Not later than 2:00 P.M.,
New York time, on the Borrowing Date, each Lender shall make available to the
Administrative Agent such Lender’s Pro Rata Share of the requested Loans in
funds immediately available at the Administrative Agent’s office specified
pursuant to Section 11.08(a). Subject to satisfaction, or waiver by the Lenders
required to waive any condition precedent not satisfied, of each of the
applicable conditions precedent contained in Article VI, on the Borrowing Date
the Administrative Agent shall make available, in like funds, to the Borrower
the amounts received by the Administrative Agent from the Lenders.

 

Section 2.03     Termination, Reduction, Increase and Extension of Commitments.

 

(a)          Unless previously terminated, the Commitments shall terminate on
the Termination Date.

 

(b)           The Borrower may terminate the Total Commitment, or reduce the
amount thereof, by (i) giving written notice to the Administrative Agent, not
later than 5:00 P.M., New York time, on the fifth Business Day prior to the date
of termination or reduction and (ii) paying the amount of the Commitment Fees
accrued through such date of termination or reduction. Reductions of the Total
Commitment shall be in the amount of $2,500,000 or in integral multiples of
$1,000,000 in excess thereof (or, if the amount of the Available Commitment is
less than $2,500,000, then all of such lesser amount), but shall not exceed the
Available Commitment in effect immediately before giving effect to such
reduction. Any termination, and all reductions, of the Total Commitment shall be
permanent.

 

(c)          The Borrower may from time to time, at its sole expense and effort
after consulting with the Administrative Agent, request: (i) one or more Lenders
to increase (in the sole and absolute discretion of each such Lender) the amount
of their respective Commitments and/or (ii) one or more other lending
institutions reasonably acceptable to the Administrative Agent (such acceptance
not to be unreasonably withheld) (each, a “New Lender”) to become “Lenders” and
extend Commitments hereunder (each such Lender and each New Lender being herein
referred to as a “Proposed Lender”). To request an increase pursuant to this
Section 2.03(c), the Borrower shall submit to the Administrative Agent an
Increase Request, in the form annexed hereto as Exhibit G, signed by the
Borrower, which shall be irrevocable and shall specify, as the case may be: (A)
each such Lender and the amount of the proposed increase in its Commitment, or
(B) the proposed Commitment for such New Lender. Promptly following receipt of
an Increase Request, the Administrative Agent shall advise each Lender of the
details thereof. If one or more of such Proposed Lenders shall have
unconditionally agreed to such Increase Request in a writing delivered to the
Borrower and the Administrative Agent (each such existing Lender and New Lender
being hereinafter referred to as an “Incremental Lender”), then: (1) each such
Incremental Lender which shall then be an existing Lender shall have its
Commitment increased by the amount set forth in such

 



  26

 

 

Increase Request, and (2) each such New Lender shall be and become a “Lender”
hereunder having a Commitment equal to the amount set forth therefor in such
Increase Request, provided, however, that in each such case: (I) immediately
before and after giving effect thereto, no Default or Event of Default shall or
would exist, (II) each such Incremental Lender shall have executed and delivered
to the Administrative Agent a supplement to this Agreement, in the form annexed
hereto as Exhibit I, providing for its increased Commitment or its Commitment,
as applicable, in form approved by the Administrative Agent, (III) immediately
after giving effect thereto, the Total Commitment under this Agreement shall not
exceed $200,000,000, (IV) each such Increase Request shall be in an aggregate
minimum amount of $10,000,000 or an integral multiple of $5,000,000 in excess
thereof, and (V) the Commitment extended by any such Incremental Lender which is
a New Lender shall be in a minimum amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.

 

(d)          Simultaneously with each increase in the aggregate amount of the
Commitments under Section 2.03(c), each Incremental Lender shall, to the extent
necessary, purchase from each other Lender, and each other Lender shall sell to
each Incremental Lender, in each case at par and without representation,
warranty, or recourse (in accordance with and subject to the restrictions
contained in Section 10.03), such principal amount of the Loans of such other
Lender, together with all accrued and unpaid interest thereon, as will result,
after giving effect to such transaction, in each Lender’s Applicable Percentage
of Loans outstanding being equal to such Lender’s Applicable Percentage of all
Loans, provided that each such assignor Lender shall have received (to the
extent of the interests, rights and obligations assigned) payment of the
outstanding principal amount of such Loans, accrued interest thereon, accrued
fees, commissions and all other amounts payable to it under the Credit Documents
from the applicable assignee Lenders (to the extent of such outstanding
principal and accrued interest, fees and commissions) or the Borrower (in the
case of all other amounts).

 

(e)          The Borrower may, by written notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders) not less than 30
days and not more than 90 days prior to the first, second, third, fourth and/or
fifth anniversary of the Restatement Effective Date, an Extension Request, in
the form annexed hereto as Exhibit H, signed by the Borrower, request that the
Lenders extend the Termination Date then in effect and the Commitments for an
additional period of one year. Each Lender shall, by notice to the Borrower and
the Administrative Agent given not later than the 15th day after the date of the
Administrative Agent’s receipt of the Borrower’s extension request, advise the
Borrower whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Borrower and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to an extension request in their sole and absolute discretion,
then the Termination Date shall, as to the

 



  27

 

 

Consenting Lenders, be extended to the first anniversary of the Termination Date
theretofore in effect. The decision to agree or withhold agreement to any
Termination Date extension shall be at the sole discretion of each Lender. The
Commitment of any Declining Lender shall terminate on the Termination Date in
effect prior to giving effect to any such extension (such Termination Date being
called the “Existing Termination Date”). Notwithstanding the foregoing
provisions of this Section 2.03(e), the Borrower shall have the right, with the
prior written consent (not to be unreasonably withheld) of the Administrative
Agent, at any time prior to the Existing Termination Date, to replace a
Declining Lender with a Lender or Eligible Institution that will agree to a
request for the extension of the Termination Date then in effect, and any such
Replacement Lender shall for all purposes constitute a Consenting Lender;
provided, however, that in each such case (i) each such Replacement Lender shall
have executed and delivered to the Administrative Agent a supplement to this
Agreement, in the form annexed hereto as Exhibit J, providing for its
Commitment, and (ii) the Declining Lender shall assign, in accordance with
Section 10.03(a), all or part, as the case may be, of its Loans, Commitment,
Revolving Credit Note and other rights and obligations under this Agreement and
all other Credit Documents to such Replacement Lender, in exchange for payment
of the principal of, and interest accrued to the date of such payment on, Loans
owing to such Declining Lender and any accrued Commitment Fees owing to such
Declining Lender; and upon such payments, the obligations of such Declining
Lender hereunder in respect of its Commitment shall, by the provisions hereof,
be released and discharged and such Replacement Lender shall be and become a
“Lender” hereunder having a Commitment equal to the amount set forth therefor in
such supplement. Notwithstanding the foregoing, no extension of the Termination
Date pursuant to this paragraph shall become effective unless (i) the
Administrative Agent shall have received documents consistent with those
delivered with respect to the Lender under Section 6.01(c), (d), (e)(ii) (it
being understood and agreed that the date referred to in Section 6.01(e)(ii)
shall refer to the date of the then most recently delivered audited financial
statements required to be delivered pursuant to Section 7.01(a)(i)), (e)(iii),
(e)(iv) and (e)(v), giving effect to such extension and (ii) on the date on
which the Required Lenders shall have agreed to an extension request, (A) the
conditions set forth in Section 6.02(b) shall be satisfied and (B) the
representations and warranties contained in Section 5.01 shall be true and
correct in all material respects (except to the extent that any representation
or warranty speaks as of a date certain), except for any representation or
warranty that is qualified by materiality or reference to Material Adverse
Effect (in which case such representation or warranty shall be true and correct
in all respects), and the Administrative Agent shall have received a certificate
with respect to the matters referred to in clauses (A) and (B) dated such date
and executed by a Responsible Officer. Unless a Declining Lender ceases to be a
Lender hereunder pursuant to the above provisions in this Section 2.03(e), the
Borrower hereby agrees to pay to the Administrative Agent in accordance with the
terms of this Agreement, for distribution to the Declining Lenders, all of the
outstanding Loans made by the Declining Lenders, together with all accrued and
unpaid interest thereon and all accrued fees and other amounts payable to or for
the accounts of the Declining Lenders on the Existing Termination Date, and,
upon each

 



  28

 

 

Declining Lender’s receipt of such amounts, such Declining Lender shall cease to
be a Lender hereunder.

 

Section 2.04     Repayment.

 

All Loans shall be repaid, together with all accrued and unpaid interest
thereon, on the Termination Date.

 

Section 2.05     Optional Prepayment.

 

The Borrower may prepay Loans bearing interest on the same basis and having the
same Interest Periods, if any, by giving notice to the Administrative Agent not
later than 1:00 P.M., New York time, on the third Business Day preceding the
proposed date of prepayment, in the case of Eurodollar Loans, or not later than
1:00 P.M., New York time, on the Business Day of the proposed prepayment, in the
case of ABR Loans. Each such prepayment of Eurodollar Loans shall be in an
aggregate principal amount of $2,500,000 or in integral multiples of $1,000,000
in excess thereof (or, if the aggregate amount of outstanding Eurodollar Loans
is less than $2,500,000, then all of such lesser amount), and each prepayment of
ABR Loans shall be in an aggregate amount of $1,000,000 or in integral multiples
of $100,000 in excess thereof (or, if the aggregate amount of outstanding ABR
Loans is less than $1,000,000, then all of such lesser amount), and, in the case
of Eurodollar Loans, together with the amounts required by Section 4.03, accrued
interest on the principal being prepaid to the date of prepayment. Subject to
the terms and conditions of this Agreement, prepaid Loans may be reborrowed.

 

Section 2.06     Defaulting Lenders.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

 

(i)          Commitment Fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 3.07;

 

(ii)           the Commitment and Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 11.06); provided that any waiver, amendment or
modification that would (A) increase the Commitment of such Defaulting Lender or
subject such Defaulting Lender to any additional obligations, (B) reduce the
principal of, or interest on, the Loans made by such Defaulting Lender or (C)
postpone any date fixed for any payment of principal of, or interest on, the
Loans made by such Defaulting Lender (which, for avoidance of doubt, shall not
include forbearing from exercising remedies as a result thereof), shall require
the consent of such Defaulting Lender; and

 



  29

 

 

(iii)       any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent,
in the following order of priority: (A) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (B)
second, as the Borrower may request (so long as no Default or Event of Default
exists) to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, (C) third,
if so determined by the Administrative Agent and the Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Loans under this Agreement, and (D) fourth, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement.

 

(b)            The Borrower may, by ten Business Days’ notice in writing to the
Administrative Agent and a Defaulting Lender, (i) request such Defaulting Lender
to cooperate with the Borrower in obtaining a Replacement Lender for such
Defaulting Lender; (ii) request the non-Defaulting Lenders to acquire and assume
all or a portion of such Defaulting Lender’s Loans and Commitment, but none of
such Lenders shall be obligated to do so; or (iii) propose a Replacement Lender.
If a Replacement Lender shall be accepted by the Administrative Agent or one or
more of the non-Defaulting Lenders shall agree to acquire and assume all or part
of a Defaulting Lender’s Loans and Commitment, then such Defaulting Lender shall
assign, in accordance with Section 10.03(a), all or part, as the case may be, of
its Loans, Commitment, Revolving Credit Note and other rights and obligations
under this Agreement and all other Credit Documents to such Replacement Lender
or non-Defaulting Lenders, as the case may be, in exchange for payment of the
principal of, and interest accrued to the date of such payment on, Loans owing
to such Defaulting Lender and any accrued Commitment Fees owing to such
Defaulting Lender; and upon such payments, the obligations of such Defaulting
Lender hereunder in respect of its Commitment shall, by the provisions hereof,
be released and discharged; provided, however, that such Defaulting Lender’s
rights under Sections 4.03, 4.04 and 4.06, and its obligations under Section
9.06 shall survive such release and discharge as to matters occurring prior to
such date; provided further, however, that such assignment shall be on the terms
and conditions set forth in Section 10.03(a). If the Replacement Lender and the
non-Defaulting Lenders shall only be willing to acquire less than all of a
Defaulting Lender’s outstanding Loans and Commitment, the Commitment of such
Defaulting Lender shall not terminate, but shall be reduced proportionately, and
such Defaulting Lender shall continue to be a “Lender” hereunder with a reduced
Commitment and Pro Rata Share. Upon the effective date of such assignment, such
Replacement Lender shall, if not already a Lender, become a “Lender” for all
purposes under this Agreement and the other Credit Documents.

 



  30

 

 

(c)           The rights and remedies against a Defaulting Lender under this
Section 2.06 are in addition to other rights and remedies that the Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender.

 

(d)           In the event that the Administrative Agent and the Borrower agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans ratably in accordance
with its Commitments and such Lender shall no longer be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

INTEREST AND FEES

 

Section 3.01     Interest Rate Determination; Conversion.

 

(a)           Except to the extent that the Borrower shall request, in a
Borrowing Request, in a Conversion Request or in a written election pursuant to
Section 3.03(b), that Loans (or portions thereof) bear interest as Eurodollar
Loans, Loans shall bear interest as ABR Loans.

 

(b)           The Borrower may request, by giving a Conversion Request to the
Administrative Agent, not later than 1:00 P.M., New York time, on the third
Business Day prior to the requested Conversion Date, that all or portions of the
outstanding Loans, in the aggregate principal amount of $2,500,000 or in
integral multiples of $1,000,000 in excess thereof, in the case of Loans being
converted to or continued as Eurodollar Loans, and in the aggregate principal
amount of $1,000,000 or in integral multiples of $100,000 in excess thereof (or,
if the aggregate principal amount of outstanding Loans is less than $1,000,000,
then all such lesser amount), in the case of ABR Loans, bear interest from and
after the Conversion Date as either ABR Loans or Eurodollar Loans; provided,
however, that during the continuance of any Default or Event of Default that
shall have occurred, no Loan (or portion thereof) may be converted into
Eurodollar Loans. Upon receipt, the Administrative Agent forthwith shall give
notice to each Lender of the substance of each Conversion Request. Upon payment
by the Borrower of the amounts, if any, required by Section 4.03, on the
Conversion Date the Loans or portions thereof as to which the Conversion Request
was made shall commence to accrue interest in the manner selected by the
Borrower therein.

 



  31

 

 

Section 3.02     Interest on ABR Loans.

 

Each ABR Loan shall bear interest from the date made until the date repaid, or
(if converted into a Eurodollar Loan) to (but excluding) the first day of any
relevant Interest Period, as the case may be, payable in arrears on the last day
of each calendar quarter of each year, commencing with the first such date after
the Restatement Effective Date, and on the date such Loan is repaid, at a rate
per annum equal to the sum of (i) the Applicable Margin and (ii) the Alternate
Base Rate in effect from time to time, which rate shall change as and when said
Applicable Margin or Alternate Base Rate shall change.

 

Section 3.03     Interest on Eurodollar Loans.

 

(a)          Each Eurodollar Loan shall bear interest from the date made until
the date repaid or converted to an ABR Loan, payable in arrears, with respect to
Interest Periods of three months or less, on the last day of such Interest
Period, and with respect to Interest Periods longer than three months, the
respective dates that fall every three months after the commencement of such
Interest Period and on the last day of such Interest Period, at a rate per annum
equal to the sum of (i) the Applicable Margin and (ii) the LIBOR rate for such
Interest Period.

 

(b)           Each Eurodollar Loan shall become an ABR Loan at the end of the
Interest Period therefor, unless (i) there shall not have occurred and be
continuing a Default or Event of Default and (ii) not later than the third
Business Day prior to the last day of such Interest Period, (x) the Borrower
shall have delivered to the Administrative Agent an irrevocable written election
of the subsequent Interest Period, in which case such Eurodollar Loan shall
remain outstanding as a Eurodollar Loan, or (y) the Borrower shall have
delivered to the Administrative Agent a Conversion Request with respect thereto,
in which case such Eurodollar Loan shall be converted in accordance with Section
3.01(b).

 

(c)           If, during any period, a Lender shall be required to maintain
reserves against “Eurocurrency Liabilities” in accordance with Federal Reserve
Board Regulation D (or any successor regulation), the Borrower shall pay
additional interest during such period on each outstanding Eurodollar Loan of
such Lender (contemporaneously with each interest payment due thereon commencing
with the first such payment due at least five Business Days after receipt of the
notice referred to in the next sentence) at a rate per annum up to but not
exceeding the marginal rate determined by the following formula:

 



LIBOR   - LIBOR l -Eurodollar Reserve Percentage    

 

Each Lender shall promptly notify the Borrower, with a copy to the
Administrative Agent, upon becoming aware that the Borrower may be required to
make a payment of additional interest to such Lender. When requesting payment
pursuant to this Section 3.03(c), a Lender shall provide to the Borrower, with a
copy to the Administrative Agent,

 



  32

 

 

a certificate, signed by an officer of such Lender setting forth, in reasonable
detail, the basis of such claim, the amount required to be paid by the Borrower
to such Lender and the computations made by such Lender to determine such
amount. Absent demonstrable error, such certificate shall be binding as to the
amounts of additional interest owing in respect of such Lender’s Eurodollar
Loans. Any Lender that gives notice under this Section 3.03(c) shall promptly
withdraw such notice (by written notice of withdrawal given to the
Administrative Agent and the Borrower) whenever such Lender is no longer
required to maintain such reserves or the circumstances giving rise to such
notice shall otherwise cease.

 

Section 3.04     Interest on Overdue Amounts.

 

All overdue amounts (including principal, interest and fees) hereunder shall
bear interest, payable on demand, at a rate per annum equal to the sum of (i) 2%
and (ii) in the case of Eurodollar Loans, the rate then applicable until the end
of the current Interest Period therefor, and thereafter the rate of interest
applicable to ABR Loans, changing as and when such rate shall change, and in the
case of ABR Loans, the rate of interest applicable thereto, changing as and when
such rate shall change.

 

Section 3.05     Day Counts.

 

Interest on ABR Loans shall be calculated on the basis of (a) a 365- or, if
applicable, a 366-day year for the actual number of days elapsed for so long as
interest is determined pursuant to clause (i) of the definition of “Alternate
Base Rate” and (b) a 360-day year for the actual number of days elapsed for so
long as interest is determined based on clause (ii) or clause (iii) of the
definition of “Alternate Base Rate”. Interest on all other Loans, and all fees
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.

 

Section 3.06     Maximum Interest Rate.

 

(a)          Nothing in this Agreement shall require the Borrower to pay
interest at a rate exceeding the maximum rate permitted by applicable law.
Neither this Section nor Section 11.01 is intended to limit the rate of interest
payable for the account of any Lender to the maximum rate permitted by the laws
of the State of New York (or any other applicable law) if a higher rate is
permitted with respect to such Lender by supervening provisions of U.S. Federal
law.

 

(b)          If the amount of interest payable for the account of any Lender on
any interest payment date in respect of the immediately preceding interest
computation period, computed pursuant to this Article III, would exceed the
maximum amount permitted by applicable law to be charged by such Lender, the
amount of interest payable for its account on such interest payment date shall
automatically be reduced to such maximum permissible amount.

 



  33

 

 

(c)           If the amount of interest payable for the account of any Lender in
respect of any interest computation period is reduced pursuant to Section
3.06(b) and the amount of interest payable for its account in respect of any
subsequent interest computation period would be less than the maximum amount
permitted by law to be charged by such Lender, then the amount of interest
payable for its account in respect of such subsequent interest computation
period shall be automatically increased to such maximum permissible amount;
provided that at no time shall the aggregate amount by which interest paid for
the account of any Lender has been increased pursuant to this Section 3.06(c)
exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to Section 3.06(b).

 

Section 3.07     Commitment Fees.

 

The Borrower agrees to pay to the Administrative Agent, for the account of each
Lender, on the last day of each calendar quarter of each year, commencing with
the first such day after the Restatement Effective Date (or such later date on
which such Lender becomes a Lender), and on the Termination Date (or other date
on which the Commitment shall terminate) with respect to such Lender, a fee (the
“Commitment Fee”) computed by applying (i) on each day on which the applicable
Pricing Level set forth below is in effect, the percentage per annum set forth
below adjacent to such Pricing Level on such day during the then-ending quarter
(or shorter period ending with the Termination Date or any other date on which
the Commitment of such Lender shall terminate) to (ii) the amount of such
Lender’s Unused Commitment on such day:

 

Pricing
 Level Commitment
 Fee I 0.075% II 0.080% III 0.100% IV 0.150% V 0.175% VI 0.200%

 



  34

 

 

ARTICLE IV

DISBURSEMENT AND PAYMENT

 

Section 4.01     Disbursement.

 

(a)           Each Loan shall be made by the relevant Lender from such Lender’s
branch or affiliate identified as its Applicable Lending Office.

 

(b)           The failure of any Lender to make any Loan to be made by it on the
Borrowing Date therefor shall not relieve any other Lender of its obligation to
make its Loan or Loans on such date, but neither any Lender nor the
Administrative Agent shall be responsible for the failure of any other Lender to
make a Loan to be made by such other Lender.

 

(c)          The Administrative Agent may, but shall not be required to, advance
on behalf of any Lender the amount of such Lender’s Loan to be made on a
Borrowing Date, unless such Lender shall have notified the Administrative Agent
prior to such Borrowing Date that it does not intend to make such Loan on such
date. If the Administrative Agent makes any such advance, the Administrative
Agent shall be entitled to recover the amount so advanced on demand from the
Lender on whose behalf such advance was made and, if such Lender does not pay
the Administrative Agent the amount of such advance on demand, the Borrower
agrees promptly to repay such amount to the Administrative Agent. Until such
amount is repaid to the Administrative Agent by such Lender or the Borrower,
such advance shall be deemed for all purposes to be a Loan made on such
Borrowing Date by the Administrative Agent. The Administrative Agent shall be
entitled to recover from the Lender or the Borrower, as the case may be,
interest on the amount advanced by it for each day from the Borrowing Date
therefor until repaid to the Administrative Agent, at a rate per annum equal to
the Federal Funds Effective Rate until the third Business Day after the date of
the advance and, thereafter, at the rate per annum equal to the relevant rate on
Loans made on the relevant Borrowing Date.

 

Section 4.02     Method and Time of Payments; Sharing among Lenders.

 

(a)          All funds received by the Administrative Agent for the account of
the Lenders in respect of payments made by the Borrower under, or from any other
Person on account of, any Credit Document shall be distributed forthwith by the
Administrative Agent among the Lenders, in like funds as received, ratably in
proportion to their respective interests therein. Each payment of Commitment
Fees and each reduction of the Total Commitment shall be apportioned among the
Lenders in proportion to each Lender’s Pro Rata Share.

 

(b)           All payments by the Borrower hereunder shall be made without
setoff or counterclaim to the Administrative Agent, for its account or for the
account of the Lender or Lenders entitled thereto, as the case may be, in U.S.
dollars and in immediately

 



  35

 

 

available funds at the office of the Administrative Agent prior to 3:00 P.M.,
New York time, on the date when due; provided, however, that the Borrower shall
have setoff rights with respect to any Defaulting Lender with the application of
any amounts payable to a Defaulting Lender to be administered by the
Administrative Agent pursuant to Section 2.06(a)(iii).

 

(c)          Whenever any payment from the Borrower shall be due on a day that
is not a Business Day, the date of payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment from the Borrower is due
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrower shall not have so made such payment, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Effective Rate.

 

(e)           If any Lender shall receive from the Borrower or any other Person
any amount owing under any Credit Document (whether received pursuant to the
exercise of any right of set-off, banker’s lien, realization upon any security
held for or appropriated to such obligation or otherwise) other than in
proportion to such Lender’s ratable share thereof, then such Lender shall
purchase from each other Lender a participating interest in so much of the other
Lenders’ Loans as shall be necessary in order that each Lender shall share such
payment with each of the other Lenders in proportion to each Lender’s ratable
share; provided that nothing herein contained shall obligate any Lender to apply
any set-off, banker’s lien or collateral security first to the obligations of
the Borrower hereunder if the Borrower is obligated to such Lender pursuant to
other loans or notes. If any purchasing Lender shall be required to return any
excess payment received by it, such participation shall be rescinded and the
purchase price restored to the extent of such return, but without interest.

 

Section 4.03     Compensation for Losses.

 

(a)          If (i) the Borrower makes a prepayment, or a Conversion Date
occurs, other than on the last day of the relevant Interest Period, (ii) the
Borrower fails to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto, (iii) the Borrower
revokes any Borrowing Request for Eurodollar Loans, (iv) Eurodollar Loans (or
portions thereof) are converted into ABR Loans pursuant to Section 4.05 at any
time other than at the end of an Interest Period or

 



  36

 

 

(v) Loans (or portions thereof) shall become or be declared to be due prior to
the scheduled maturity thereof, then the Borrower shall pay to each Lender an
amount that will compensate such Lender for any loss (other than lost profit) or
premium or penalty incurred by such Lender as a result of such prepayment,
conversion, declaration or revocation in respect of funds obtained for the
purpose of making or maintaining such Lender’s Eurodollar Loans, or any portion
thereof. Such compensation shall include an amount equal to the excess, if any,
of (i) the amount of interest which would have accrued on the amount so paid or
prepaid, or not borrowed or converted, for the period from the date of such
payment or prepayment or conversion or failure to borrow to the last day of such
Interest Period (or, in the case of a failure to borrow, the Interest Period
that would have commenced on the date of such failure to borrow) in each case at
the applicable rate of interest for such Eurodollar Loan provided for herein
(excluding, however, any Applicable Margin included therein) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the London interbank deposit market.

 

(b)           In connection with a demand for payment pursuant to this Section
4.03, a Lender shall provide to the Borrower, with a copy to the Administrative
Agent, a certificate, signed by an officer of such Lender, setting forth in
reasonable detail the amount required to be paid by the Borrower to such Lender
and the computations made by such Lender to determine such amount. In the
absence of demonstrable error, such certificate shall be conclusive as to the
amount so required to be paid.

 

Section 4.04       Withholding and Additional Costs.

 

(a)           Withholding.

 

(i)          To the extent permitted by law, all payments under this Agreement
and under the Revolving Credit Notes (including payments of principal and
interest) shall be payable to each Lender free and clear of any and all present
and future taxes, levies, imposts, duties, deductions, withholdings, fees,
liabilities and similar charges other than Excluded Taxes (collectively,
“Taxes”). If any Taxes are required to be withheld or deducted from any amount
payable under this Agreement, then the amount payable under this Agreement shall
be increased to the amount which, after deduction from such increased amount of
all Taxes required to be withheld or deducted therefrom, will yield to such
Lender the amount stated to be payable under this Agreement. The Borrower shall
also hold each Lender harmless and indemnify it for any stamp or other taxes
with respect to the preparation, execution, delivery, recording, performance or
enforcement of the Credit Documents (all of which shall be included within
“Taxes”). If any of the Taxes specified in this Section 4.04(a) are paid by any
Lender, the Borrower shall, upon demand of such Lender, promptly reimburse such
Lender for such payments, together with any interest, penalties and expenses
incurred in connection therewith; provided, however, that the Borrower shall not
be required to reimburse any Lender for any

 



  37

 

 

penalties incurred or caused by the failure or delay on the part of such Lender
to pay any of the Taxes specified in this Section 4.04(a). The Borrower shall
deliver to the Administrative Agent certificates or other valid vouchers for all
Taxes or other charges deducted from or paid with respect to payments made by
the Borrower hereunder. Notwithstanding the foregoing, the Borrower shall be
entitled, to the extent required to do so by law, to deduct or withhold (and
shall not be required to make payments as otherwise required by this Section
4.04 on account of such deductions or withholdings) income or other similar
taxes imposed by the United States of America from interest, fees or other
amounts payable hereunder for the account of any Lender other than a Lender (A)
that is a U.S. Person for U.S. federal income tax purposes or (B) that has the
Prescribed Forms on file with the Borrower for the applicable year to the extent
deduction or withholding of such taxes is not required as a result of such
filing of such Prescribed Forms; provided that, if the Borrower shall so deduct
or withhold any such taxes, the Borrower shall provide a statement to the
Administrative Agent and such Lender, setting forth the amount of such taxes so
deducted or withheld, the applicable rate and any other information or
documentation which such Lender may reasonably request for assisting such Lender
to obtain any allowable credits or deductions for the taxes so deducted or
withheld in the jurisdiction or jurisdictions in which such Lender is subject to
tax.

 

(ii)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(A)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E (the “Prescribed Forms”) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(B)           executed copies of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section

 



  38

 

 

881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E; or

 

(D)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

 

(iii)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)      Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(b)            Additional Costs. Subject to Sections 4.04(c), (d) and (e):

 

(i)         Without duplication of any amounts payable described in Section
3.03(c) or 4.03(a), if after the date hereof, any Regulatory Change shall (1)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against any Lender’s Commitment or Loans, (2) subject the
Administrative Agent or any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes (other than Taxes measured by the overall capital or
net worth of the Administrative Agent or such Lender) and (C) Other Connection
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (3) impose on any Lender (or such Lender’s Applicable
Lending Office) any other condition regarding this Agreement, its Commitment or
the Loans and

 



  39

 

 

the result of any event referred to in clause (1), (2) or (3) shall be to
increase the cost to such Lender (or such Lender’s Applicable Lending Office) of
maintaining its Commitment or any Eurodollar Loans made by such Lender (which
increase in cost shall be calculated in accordance with such Lender’s reasonable
averaging and attribution methods) by an amount which such Lender deems to be
material, then, upon demand by such Lender, the Borrower shall pay to the
Administrative Agent or such Lender, as the case may be, on demand, an amount
equal to such increase in cost; and

 

(ii)        Without duplication of any amounts payable described in Section
3.03(c) or 4.03(a), if any Lender shall have determined that any Regulatory
Change relating to capital adequacy or liquidity (including any Regulatory
Change made prior to the date hereof but not effective until after the date
hereof), or compliance by such Lender (or such Lender’s Applicable Lending
Office) with any Regulatory Change regarding capital adequacy or liquidity
(whether or not having the force of law), has or would have the effect of,
reducing the rate of return on capital for such Lender (or such Lender’s
Applicable Lending Office) or any corporation controlling such Lender as a
consequence of its obligations under this Agreement to a level below that which
such Lender (or such Lender’s Applicable Lending Office) or such corporation
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s (or such Lender’s Applicable Lending Office) or such corporation’s
policies with respect to capital adequacy or liquidity), then from time to time,
upon demand by such Lender, the Borrower shall pay to such Lender, on demand,
such additional amount or amounts as will compensate such Lender (or such
Lender’s Applicable Lending Office) or such corporation for such reduction.

 

(c)           Lending Office Designations. Before making any demand for payment
pursuant to this Section 4.04, each Lender shall, if possible, designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(d)          Certificate, Etc. In connection with any demand for payment
pursuant to this Section 4.04, a Lender shall provide to the Borrower, with a
copy to the Administrative Agent, a certificate, signed by an officer of such
Lender, setting forth in reasonable detail the basis for such demand, the amount
required to be paid by the Borrower to such Lender and the computations made by
such Lender to determine such amount.

 

(e)          Limitations; Delay in Requests. The Borrower shall not be obligated
to compensate a Lender for any amount under Section 4.04(b) arising or occurring
more than (i) 90 days prior to the date on which an office of such Lender
primarily responsible for the administration of this Agreement obtains actual
knowledge that such Lender is entitled to such compensation or (ii) nine months
prior to the date that such Lender notifies the Borrower of the Regulatory
Change giving rise to such increased costs or

 



  40

 

 

reductions, and of such Lender’s intention to claim compensation therefor
(except that, if the Regulatory Change giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(f)             FATCA. If a payment made to a Lender under any Credit Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by any Requirement of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this Section 4.04(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)           Cooperation. The Borrower agrees, upon the request of the
Administrative Agent or any Lender, promptly to execute, deliver and complete
such forms, certificates and other documents, make such filings and otherwise
cooperate with the Administrative Agent or such Lender, in each case as the
Administrative Agent or such Lender may reasonably request from time to time, in
order for the Administrative Agent or such Lender to establish that the
Administrative Agent or such Lender is not subject to, or is entitled to a
reduction in the amount of or exemption from, any deduction, withholding or
other Taxes with respect to any payments to the Administrative Agent or such
Lender for principal, interest, fees or other amounts under the Credit
Documents, including United Kingdom HM Revenue & Customs’ Form DTTP2.

 

Section 4.05     Funding Impracticable; Alternate Rate of Interest.

 

(a)           If at any time any Lender shall have determined in good faith
(which determination shall be conclusive) that the making or maintenance of all
or any part of such Lender’s Eurodollar Loans has been made impracticable or
unlawful because of compliance by such Lender in good faith with any law or
guideline or interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof or with any
request or directive of such body (whether or not having the effect of law) then
the Administrative Agent, upon notification to it of such determination by such
Lender, shall forthwith advise the other Lenders and the Borrower thereof. Upon
such date as shall be specified in such notice and until such time as the
Administrative Agent, upon notification to it by such Lender, shall notify the
Borrower and the other Lenders that the circumstances specified by it in such
notice no longer

 



  41

 

 

apply, (i) notwithstanding any other provision of this Agreement, such
Eurodollar Loans shall, automatically and without requirement of further notice,
or any payment pursuant to Section 4.03 or 4.04, by the Borrower, be converted
to ABR Loans, and (ii) the obligation of such Lender to make or continue
Eurodollar Loans shall be suspended, and, if the Borrower shall request in a
Borrowing Request or Conversion Request that the Lenders make a Eurodollar Loan,
the Loan requested to be made by such Lender shall instead be made as an ABR
Loan.

 

(b)            If prior to the commencement of any Interest Period for a
Eurodollar Loan:

 

(i)         the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining LIBOR for such Interest Period; or

 

(ii)        the Administrative Agent is advised by the Required Lenders that (A)
U.S. dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period, or (B) LIBOR
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Eurodollar Loans for such Interest
Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders (upon the instruction of the
Required Lenders with respect to notice given pursuant to clause (ii) above)
that the circumstances giving rise to such notice no longer exist, (i) any
Conversion Request that requests the conversion of any Loan to, or continuation
of any Loan as, a Eurodollar Loan shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Loan, such Loan shall be made as an ABR
Loan. Any Eurodollar Loans outstanding at the commencement of any such
suspension shall be converted at the end of the then current Interest Period for
such Eurodollar Loans into ABR Loans unless such suspension has then ended.

 

(c)           Notwithstanding anything to the contrary in Section 4.05(b) above,
if the Administrative Agent has made the determination (or the Required Lenders
have made such determination and directed the Administrative Agent to act
thereon) (such determination to be conclusive and binding absent manifest error)
that (i) the circumstances described in Section 4.05(b)(i) have arisen and that
such circumstances are unlikely to be temporary, (ii) LIBOR is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated commercial loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of LIBOR or any Governmental
Authority having, or purporting to have, jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
shall no longer be available or used for determining interest rates for loans in
the U.S. syndicated loan market, then the Administrative Agent and the Borrower
may establish an alternate rate of interest to LIBOR and related adjustments, in
each case

 



  42

 

 

giving due consideration to any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Federal Reserve Board
and/or the Federal Reserve Bank of New York, or a committee officially endorsed
or convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto or any evolving or then existing prevailing U.S.
syndicated commercial loan market convention for such alternate rate of interest
and related adjustments at such time (the “Replacement Rate”), but, for the
avoidance of doubt, the related adjustments shall not include a reduction of the
Applicable Margin. In connection with the establishment of the Replacement Rate,
this Agreement and the other Credit Documents shall be amended by the Borrower
and the Administrative Agent to effect the provisions of this Section 4.05(c),
which amendment shall, notwithstanding anything to the contrary in this
Agreement or the other Credit Documents (including, without limitation, Section
11.06), become effective without any further action or consent of any other
party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment, with reasonable explanations for such objection. The Replacement Rate
shall, upon its effectiveness, replace LIBOR for all purposes under the Credit
Documents unless and until (A) an event described in Section 4.05(b)(i), (c)(i),
(c)(ii) or (c)(iii) occurs with respect to the Replacement Rate or (B) the
Administrative Agent (upon the instruction of the Required Lenders) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to such Lenders of funding the Loans bearing interest at a rate based on
the Replacement Rate, and in which case, the provisions of the last paragraph of
Section 4.05(b) shall apply to any Loans accruing interest at a rate based on
the Replacement Rate in the same manner as would apply to Eurodollar Loans
affected by the same circumstances. The Replacement Rate shall be applied by the
Administrative Agent in a manner consistent with market practice or, to the
extent such market practice is not administratively feasible for the
Administrative Agent, in a manner as otherwise reasonably determined by the
Administrative Agent. In no event shall the Replacement Rate be less than zero
for the purposes of this Agreement.

 

(d)           The interest rate on Eurodollar Loans is determined by reference
to LIBOR, which is derived from the London interbank offered rate. LIBOR is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
IBA for purposes of the IBA setting LIBOR. As a result, it is possible that
commencing in 2022, LIBOR may no longer be available or deemed an appropriate
reference rate upon which to determine the interest rate on Eurodollar Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of LIBOR. In the event LIBOR is no longer available, or in certain other
circumstances set forth in this Section 4.05, this Section 4.05 provides a
mechanism for

 



  43

 

 

determining an alternative rate of interest. The Administrative Agent will
notify Borrower, pursuant to this Section 4.05, in advance of any change to the
reference rate upon which the interest rate of Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to LIBOR or other rates in the definition
of LIBOR or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to this Section 4.05, will be
similar to, or produce the same value or economic equivalence of, LIBOR or have
the same volume or liquidity as did LIBOR prior to its discontinuance or
unavailability.

 

Section 4.06     Expenses; Indemnity; Damage Waivers.

 

(a)          The Borrower agrees, whether or not any Loan is made, to pay or
reimburse the Administrative Agent all of its reasonable out-of-pocket fees and
expenses incurred in connection with the development, preparation, negotiation,
execution, closing and syndication of, the Credit Documents and the
administration of the credit facility established under the Credit Documents and
any amendment, supplement or modification thereto (whether or not executed or
effective) and any documents prepared in connection therewith, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and the maintenance of an electronic platform (including
without limitation charges of Debtdomain or any similar electronic information
platform) or information transmission systems in connection with this Agreement.

 

(b)           The Borrower agrees to pay all reasonable out-of-pocket fees and
expenses incurred by the Administrative Agent and, after the occurrence and
during the continuance of an Event of Default, the Joint Lead Arrangers, the
Joint Bookrunners or any Lender (including, without limitation, the reasonable
fees and disbursements of one counsel to the Administrative Agent, unless (and
to the extent) conflicts of interest require the use of more than one counsel)
in connection with the enforcement of, and the protection of their respective
rights under, any provision of any Credit Document or any amendment or
supplement to this Agreement (including all such fees and expenses incurred
during any “workout” or restructuring in respect of the Obligations and during
any legal proceeding, including any bankruptcy proceeding).

 

(c)           The Borrower agrees to indemnify the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners, each of the Lenders and each of
their respective Affiliates and their respective directors, officers, employees,
agents and advisors (each, an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including counsel fees and expenses, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of (i)
the execution or delivery of any Credit Document or any agreement or instrument
contemplated by any Credit Document, the performance by the parties thereto

 



  44

 

 

of their respective obligations under any Credit Document or the consummation of
the transactions contemplated by any Credit Document, (ii) the use of the
proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. In connection with any claim for indemnification
pursuant to this Agreement by more than one Indemnitee, all such Indemnitees
shall be represented by the same legal counsel selected by the Indemnitees;
provided that if such legal counsel determines in good faith that representing
all such Indemnitees is reasonably likely to result in a conflict of interest
under laws or ethical principles applicable to such legal counsel or that a
defense or counterclaim is available to an Indemnitee that is not available to
all such Indemnitees, then to the extent reasonably necessary to avoid such a
conflict of interest or to permit unqualified assertion of such a defense or
counterclaim, each Indemnitee shall be entitled to separate representation.

 

(d)           All amounts due under this Section 4.06 shall be payable in
immediately available funds upon written demand therefor.

 

(e)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan, or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (c) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

Section 4.07     Survival.

 

The provisions of Sections 4.03, 4.04, 4.06 and 9.06, shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the reduction or termination of any Commitments,
the invalidity or unenforceability of any term or provision of any Credit
Document, or any investigation made by or on behalf of the Lenders.

 



  45

 

 

 

 

Section 4.08         Replacement of a Lender.

 

Notwithstanding anything to the contrary contained herein, if any Lender shall
request compensation pursuant to Section 4.04(b)(i) or (ii) then, in each case,
the Borrower may require that such Lender transfer all of its right, title and
interest under this Agreement and such Lender’s Revolving Credit Notes to one or
more of the other Lenders or any other lender identified by the Borrower and
reasonably acceptable to the Administrative Agent as a Replacement Lender which
is willing to assume all of the obligations of such Lender, for consideration
equal to the outstanding principal amount of such Lender’s Loans, together with
interest thereon to the date of such transfer and all other amounts payable
under the Credit Documents to such Lender on or prior to the date of such
transfer (including, without limitation, any fees accrued hereunder and any
amounts which would be payable under Section 4.03 as if all of such Lender’s
Loans were being prepaid in full on such date). Subject to the execution and
delivery of new notes, an Assignment and Acceptance, and such other documents as
such Lender may reasonably require, such Replacement Lender shall be a “Lender”
for all purposes hereunder. Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements of the Borrower contained in
Sections 4.04 and 4.06 (without duplication of any payments made to such Lender
by the Borrower or the Replacement Lender) shall survive for the benefit of any
Lender replaced under this Section 4.08 with respect to the time prior to such
replacement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.01         Representations and Warranties.

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

(a)           Corporate Existence.

 

(i)         The Borrower and each of its Significant Subsidiaries has been duly
organized or formed and is validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation;

 

(ii)        the Borrower and each of its Significant Subsidiaries has the
corporate (or analogous) power and authority and all necessary governmental
licenses, authorizations, consents and approvals material to the ownership of
its assets and the carrying on of its business except as would not be reasonably
expected to have a Material Adverse Effect;

 



46  



 

 

(iii)       the Borrower has the power and authority and all governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
its obligations under this Agreement and the Revolving Credit Notes; and

 

(iv)      the Borrower is duly qualified as a foreign corporation, licensed and
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of Property or the conduct of its business requires such
qualification, except any such failure to be qualified, licensed or in good
standing as would not be reasonably expected to have a Material Adverse Effect.

 

(b)          Corporate Authorization; No Contravention. The execution, delivery,
and performance by the Borrower of the Credit Documents have been duly
authorized by all necessary corporate action and do not and will not:

 

(i)         contravene the terms of the Borrower’s articles of incorporation,
bylaws or other organizational document;

 

(ii)        conflict with or result in any breach or contravention of, or the
creation of any Lien under, any Contractual Obligation, injunction, order or
decree to which the Borrower is a party or by which it is bound; or

 

(iii)       violate any Requirement of Law.

 

(c)           Governmental Authorization. No consent, approval, authorization or
order of any Governmental Authority is required for due execution, delivery and
performance by the Borrower of the Credit Documents.

 

(d)           Binding Effect. This Agreement is, and the Revolving Credit Notes
when delivered hereunder will be, legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(e)           Litigation. There are no actions, suits, proceedings, claims or
disputes pending, or to the best knowledge of the Borrower, threatened at law,
in equity, in arbitration or before any Governmental Authority, against the
Borrower, or its Subsidiaries or any of their respective Property which (i)
purport to affect or pertain to this Agreement, or any of the transactions
contemplated hereby; or (ii) would reasonably be expected to have a Material
Adverse Effect. No injunction, writ, temporary restraining order or any order of
any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery and performance of any
Credit Document or directing that the transactions provided for herein not be
consummated as herein provided.

 



47  



 

 

(f)            No Default. No Default or Event of Default exists or would result
from the incurring of the Obligations by the Borrower under this Agreement.
Neither the Borrower, nor any of its Significant Subsidiaries, is in default
under or with respect to any Contractual Obligation which, individually or
together with all such defaults, would have a Material Adverse Effect.

 

(g)          ERISA Compliance. (i) Each Qualified Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law, including all requirements under the Code or ERISA for
filing reports (which are true and correct in all material respects as of the
date filed), and to the best knowledge of the Borrower, benefits have been paid
in accordance with the provisions of such Plan.

 

(ii)           Each Qualified Plan has been determined by the IRS to qualify
under Section 401 of the Code or is the subject of a favorable IRS opinion
letter, the IRS has not determined that any amendment to any Qualified Plan does
not qualify under Section 401 of the Code, and the trusts created thereunder
have been determined to be exempt from tax under the provisions of Section 501
of the Code, and to the best knowledge of the Borrower, nothing has occurred
which would cause the loss of such qualification or tax-exempt status.

 

(iii)          There is no material outstanding liability under Title IV of
ERISA (other than the liability of the Plan to pay benefits) with respect to any
Plan maintained or sponsored by the Borrower or any ERISA Affiliate (as to which
the Borrower is or may be liable), or with respect to any Plan to which the
Borrower or any ERISA Affiliate (wherein the Borrower is or may be liable)
contributes or is obligated to contribute.

 

(iv)          None of the Pension Plans has any Unfunded Pension Liability in
excess of ten percent (10%) of the Net Worth as to which the Borrower is or may
be liable.

 

(v)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan maintained or sponsored by the Borrower or to which the
Borrower is obligated to contribute.

 

(vi)          There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, other than routine claims for benefits
in the usual and ordinary course, asserted or instituted against (i) any Plan
maintained or sponsored by the Borrower or its assets, (ii) any ERISA Affiliate
with respect to any Qualified Plan of the Borrower, or (iii) any fiduciary with
respect to any Plan for which the Borrower may be directly or indirectly liable,
through indemnification obligations or otherwise, which would be reasonably
likely to have a Material Adverse Effect.

 

(vii)         The Borrower has not incurred nor reasonably expects to incur
(i) any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA

 



48  



 

 

with respect to a Multiemployer Plan or (ii) any liability under Title IV of
ERISA (other than premiums due and not delinquent under Section 4007 of ERISA)
with respect to a Qualified Plan except for liability that would not be
reasonably expected to have a Material Adverse Effect.

 

(viii)      The Borrower has not transferred any Unfunded Pension Liability to
any entity other than an ERISA Affiliate or otherwise engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA except as would not be
reasonably expected to have a Material Adverse Effect.

 

(ix)         The Borrower has not engaged, directly or indirectly, in a
non-exempt prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Plan which would have a Material
Adverse Effect.

 

(h)          Use of Proceeds; Margin Regulations. No Loans will be used,
directly or indirectly, (i) to purchase or carry Margin Stock or (ii) to repay
or otherwise refinance indebtedness of the Borrower or others incurred to
purchase or carry Margin Stock or (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock.

 

(i)           Title to Property. The Borrower and each of its Significant
Subsidiaries has sufficient and legal title in fee simple to or valid leasehold
interest in all its real Property, except for such defects in title as could
not, individually or in the aggregate, have a Material Adverse Effect. Such
Property is free and clear of all Liens, except Permitted Liens.

 

(j)            Taxes. The Borrower and its Subsidiaries have filed all federal
and other material tax returns and reports required to be filed and have paid
all federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their respective Property, income or
assets otherwise due and payable except (a) those which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP, and (b) those levied or imposed on
Subsidiaries other than Significant Subsidiaries the nonpayment of which would
not, in the aggregate, have a Material Adverse Effect. To the best knowledge of
the Borrower, there is no proposed tax assessment against the Borrower or any of
its Subsidiaries which would, if the assessment were made, have a Material
Adverse Effect.

 

(k)          Financial Condition.

 

The audited consolidated balance sheet of SGC and its consolidated Subsidiaries
as of December 31, 2019 and the related consolidated statements of income,
changes in shareholders’ equity and cash flows for the period then ended, copies
of which have been furnished to the Administrative Agent and the Lenders, fairly
present the consolidated financial condition of SGC and its consolidated
Subsidiaries as of, and the results of its operations and cash flows for, the
period then

 



49  



 

 

ended, applied on a consistent basis. Such financial statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
are complete and accurate, and show all material indebtedness and other
liabilities of SGC and its consolidated Subsidiaries as of the date thereof
(including liabilities for taxes and material commitments).

 

(l)            Environmental Matters.

 

(i)         The operations of the Borrower and each of its Subsidiaries comply
with all Environmental Laws except where such noncompliance would not have a
Material Adverse Effect.

 

(ii)        The Borrower and each of its Subsidiaries have obtained all
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) necessary for its operations, and
all such Environmental Permits are in good standing, and the Borrower and each
of its Subsidiaries are in compliance with all terms and conditions of such
Environmental Permits, except where the failure so to obtain, be in good
standing or be in compliance would not have a Material Adverse Effect.

 

(iii)       None of the Borrower, any of its Subsidiaries or any of their
present Property or operations is subject to any outstanding written order from
or agreement with any Governmental Authority or other Person, nor subject to any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Material which would have a Material
Adverse Effect.

 

(iv)       There are no conditions or circumstances which may give rise to any
Environmental Claim arising from the operations of the Borrower or its
Subsidiaries which would have a Material Adverse Effect. Without limiting the
generality of the foregoing, except as would not, in the aggregate, have a
Material Adverse Effect (i) neither the Borrower nor any of its Subsidiaries has
any underground storage tanks (x) that are not properly registered or permitted
under applicable Environmental Laws or (y) that are leaking or disposing of
Hazardous Materials offsite and (ii) the Borrower and its Subsidiaries have
notified all of their employees of the existence, if any, of any health hazard
arising from the conditions of their employment and have met all notification
requirements under Title III of CERCLA or any other Environmental Law.

 

(m)         Investment Company. Neither the Borrower nor any Person controlling
the Borrower is an “Investment Company” within the meaning of the Investment
Company Act of 1940.

 

(n)           Labor Relations. There are no strikes, lockouts or other labor
disputes against the Borrower or any of its Subsidiaries or, to the best of the
Borrower’s

 



50  



 

 

knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries which would have a Material Adverse Effect, and no significant
unfair labor practice complaint is pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them before any Governmental Authority which would have a Material Adverse
Effect.

 

(o)          Insurance. The Property of the Borrower and its Significant
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as is
customarily carried by companies engaged in similar businesses and owning
similar Property in localities where the Borrower or such Significant Subsidiary
operates.

 

(p)          Full Disclosure. None of the representations or warranties made by
the Borrower in this Agreement as of the date of such representations and
warranties, and none of the statements contained in any certificate furnished by
or on behalf of the Borrower in connection with this Agreement contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading.

 

(q)           Compliance with Applicable Laws. Neither the Borrower nor any
Subsidiary is in default with respect to any judgment, order, writ, injunction,
decree or decision of any Governmental Authority which default would have a
Material Adverse Effect. The Borrower and each Subsidiary is complying in all
material respects with all applicable statutes and regulations, including ERISA
and applicable occupational, safety and health and other labor laws, of all
Governmental Authorities, a violation of which would have a Material Adverse
Effect.

 

(r)            Ranking. The Obligations of the Borrower to the Lenders to be
undertaken under the Credit Documents rank senior to or pari passu with other
Unsecured Debt of the Borrower.

 

(s)           Anti-Corruption Laws and Anti-Terrorism Laws.

 

(i)             None of the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower or any of its Subsidiaries, any director, officer,
employee, agent or Affiliate of the Borrower or any of its Subsidiaries is a
Person that is, or is owned or controlled by Persons that are: (A) the subject
of any Sanctions or (B) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions.

 

(ii)            Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower and each such Subsidiary thereof with Sanctions, Anti-Corruption Laws
and Anti-Terrorism Laws.

 



51  



 

 

(iii)          The operations of the Borrower and its Subsidiaries are conducted
in compliance with all applicable Anti-Corruption Laws and Anti-Terrorism Laws
and no action, suit or proceeding by or before any Governmental Authority
involving the Borrower or any of its Subsidiaries with respect to any potential
violation of the Anti-Corruption Laws or Anti-Terrorism Laws is pending, or to
the knowledge of the Borrower threatened in writing. The Borrower has provided
to the Administrative Agent and the Lenders all information that has been
requested regarding the Borrower and its Subsidiaries and its Affiliates
necessary for the Administrative Agent and the Lenders to comply with “know your
customer” and Anti-Terrorism Laws and such information is correct.

 

(t)            Beneficial Ownership Certification. As of the Restatement
Effective Date, to the best knowledge of the Borrower, the information included
in the Beneficial Ownership Certification provided on or prior to the
Restatement Effective Date to the Administrative Agent in connection with this
Agreement is true and correct in all respects.

 

Section 5.02          Survival.

 

All representations and warranties made by the Borrower in this Agreement, and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement, shall (i) be considered to have been relied
upon by the Lenders, (ii) survive the making of Loans regardless of any
investigation made by, or on behalf of, the Lenders, and (iii) continue in full
force and effect as long as the Commitments have not been terminated and,
thereafter, so long as any Loan, fee or other amount payable hereunder remains
unpaid.

 

ARTICLE VI

CONDITIONS PRECEDENT

 

Section 6.01          Conditions to the Availability of the Commitments.

 

The obligations of each Lender hereunder are subject to, and the Lenders’
Commitments shall not become available until the earliest date (the “Restatement
Effective Date”) on which each of the following conditions precedent shall have
been satisfied or waived in writing by the Lenders:

 

(a)          This Agreement. The Administrative Agent shall have received this
Agreement duly executed and delivered by each of the Lenders and the Borrower.

 

(b)          The Revolving Credit Notes. The Borrower shall have delivered to
the Administrative Agent a duly executed Revolving Credit Note for each Lender
that requests a Revolving Credit Note.

 



52  



 

 

(c)           Evidence of Corporate Action. The Lenders shall have received the
following:

 

(i)         The articles of incorporation of the Borrower as in effect on the
Restatement Effective Date, certified by the Secretary of State of Delaware as
of a recent date and by the Secretary or Assistant Secretary of the Borrower as
of the Restatement Effective Date and the bylaws of the Borrower as in effect on
the Restatement Effective Date, certified by the Secretary or Assistant
Secretary of the Borrower as of the Restatement Effective Date.

 

(ii)        Certificates of good standing for the Borrower from each of the
Secretary of State of Delaware and the Secretaries of State of the states where
the Borrower conducts its principal operations (in each case to the extent
reasonably available), certifying that the Borrower is in good standing in such
states, such certificates to be dated reasonably near the Restatement Effective
Date.

 

(iii)       Copies of the resolutions of the board of directors of the Borrower
approving and authorizing the execution, delivery and performance by the
Borrower of this Agreement and the Revolving Credit Notes and authorizing the
borrowings hereunder, certified as of the Restatement Effective Date by the
Secretary or an Assistant Secretary of the Borrower.

 

(iv)       A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Revolving Credit Notes and any
certificates or other documents, to be delivered in connection herewith.

 

(d)           Opinions of Counsel. The Lenders shall have received a favorable
written opinion, dated the Restatement Effective Date, of Thomas Moran,
Corporate Secretary of the Borrower, and Morrison & Foerster LLP, in
substantially the form of Exhibit D.

 

(e)           Representations and Warranties; Etc. The following statements
shall be true and the Administrative Agent shall have received a certificate
signed by a Responsible Officer, dated the Restatement Effective Date, stating
that:

 

(i)         The representations and warranties contained in Section 5.01 of this
Agreement are correct on and as of the Restatement Effective Date (except those
which are expressly specified to be made as of an earlier date) as though made
on and as of such date in all material respects (except for any representation
or warranty that is qualified by materiality

 



53  



 

 

or reference to Material Adverse Effect (in which case such representation or
warranty is true in all respects));

 

(ii)        Since December 31, 2019, neither the Borrower nor any of its
Subsidiaries have entered into or consummated any transaction or transactions,
and there has occurred no change, including as a result of a Regulatory Change,
affecting the business, credit, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole, which would have a Material
Adverse Effect;

 

(iii)       No litigation, proceeding or inquiry before or by any arbitrator or
Governmental Authority is continuing or, to the best of the Borrower’s
knowledge, threatened which would have a Material Adverse Effect;

 

(iv)       No event has occurred and is continuing which constitutes a Default
or Event of Default; and

 

(v)        [Reserved].

 

(f)            Existing Credit Agreement. The unpaid portion of the Commitment
Fee under and as defined in the Existing Credit Agreement, and any other fees
under the Existing Credit Agreement, that have accrued through or are due on the
Restatement Effective Date shall have been paid (unless otherwise agreed to by
the Lenders).

 

(g)          Other Documents. The Lenders shall have received such other
certificates, opinions and other documents as the Required Lenders reasonably
may require.

 

(h)          Fees and Expenses. The Borrower shall have paid (i) the fees and
expenses of counsel to the Administrative Agent in connection with the
preparation, negotiation and closing of the Credit Documents and (ii) the fees
and other amounts required to be paid to the Administrative Agent and the
Lenders on the Restatement Effective Date.

 

(i)           2019 Audited Financial Statements. The Lenders shall have received
the audited consolidated balance sheet of SGC as of December 31, 2019 and the
related consolidated statements of income, changes in shareholders’ equity and
cash flows for the period then ended, audited by PricewaterhouseCoopers LLP or
other independent certified public accountants of recognized national standing
and accompanied by an opinion of such accountants (which opinion shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit relating to the
material operations of SGC).

 



54  



 

 

(j)            Beneficial Ownership Certification. At least five days prior to
the Restatement Effective Date, the Borrower shall have delivered to the
Administrative Agent and the Lenders a Beneficial Ownership Certification in
relation to the Borrower.

 

(k)           “Know Your Customer” Information. The Administrative Agent and the
Lenders shall have received at least five (5) Business Days prior to the
Restatement Effective Date, all documentation and other information about the
Borrower and its Subsidiaries that shall have been requested by the Lenders in
writing at least ten (10) days prior to the Restatement Effective Date and that
the Lenders reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

Section 6.02        Conditions to All Loans.

 

The obligations of the Lenders to make each Loan are subject to the conditions
precedent that, on the date of each Loan and after giving effect thereto, each
of the following conditions precedent shall have been satisfied or waived in
writing by the Lenders required to waive any condition precedent not satisfied:

 

(a)           Borrowing Request. The Administrative Agent shall have received a
Borrowing Request complying with the terms of this Agreement.

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing, nor shall any Default or Event of Default occur as a result of
the making of such Loan.

 

(c)           Representations and Warranties. The representations and warranties
contained in Section 5.01 shall have been true and correct when made and (except
to the extent that any representation or warranty speaks as of a date certain)
shall be true and correct on the Borrowing Date with the same effect as though
such representations and warranties had been made on such Borrowing Date.

 

Section 6.03        Satisfaction of Conditions Precedent.

 

Each of (i) the delivery by the Borrower of a Borrowing Request (unless the
Borrower notifies the Lenders in writing to the contrary prior to the Borrowing
Date) and (ii) the acceptance of the proceeds of a Loan shall be deemed to
constitute a certification by the Borrower that, as of the Borrowing Date, each
of the conditions precedent contained in Section 6.02 has been satisfied with
respect to any Loans then being made.

 



55  



 

 

ARTICLE VII

COVENANTS

 

Section 7.01        Affirmative Covenants.

 

Until satisfaction in full of all the obligations of the Borrower under the
Credit Documents and termination of the Commitments of the Lenders hereunder:

 

(a)           Financial Statements; Compliance Certificates. The Borrower shall
furnish to the Lenders:

 

(i)         As soon as available, but not later than 120 days after the end of
each fiscal year of the Borrower, (A) the audited consolidated balance sheet of
the Borrower as of the end of such fiscal year and the related consolidated
statements of income, changes in shareholders’ equity and cash flows for such
fiscal year, and (B) the audited unconsolidated balance sheet of the Borrower as
of the end of such fiscal year and the related unconsolidated statements of
income, changes in shareholders’ equity and cash flows for such fiscal year,
each audited by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit relating to the material operations of the Borrower.

 

(ii)        As soon as available, but not later than 60 days after the end of
each of the first three quarterly accounting periods in each fiscal year of the
Borrower, (A) the unaudited unconsolidated balance sheet of the Borrower as of
the end of such quarterly period and the related unaudited unconsolidated
statements of income, changes in shareholders’ equity and cash flows, and (B)
the unaudited consolidated balance sheet of the Borrower as of the end of such
quarterly period and the related unaudited consolidated statements of income,
changes in shareholders’ equity and cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period. Such statements
shall be in reasonable detail and certified by a Responsible Officer who was
involved in the preparation of the financial statements referred to herein.

 

(iii)       Concurrently with the delivery of the financial statements referred
to in clauses (i) and (ii) above, a certificate of a Responsible Officer (A)
stating that, to the best of such officer’s knowledge after reasonable
investigation, the Borrower, during such period, has observed or performed all
of its covenants and other agreements in all material

 



56  



 

 

respects, and satisfied every condition contained in this Agreement to be
observed, performed or satisfied by it, and that such officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, and (B) showing in detail the calculation supporting such statement
in respect of Section 7.03.

 

(iv)       Any change in the information provided in the Beneficial Ownership
Certification delivered to the Administrative Agent that would result in a
change to the list of beneficial owners identified in parts (c) or (d) of such
certification.

 

(v)        Within five days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its shareholders, and
promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports which the Borrower may make to, or file
with, the SEC.

 

(vi)       Promptly, such additional financial and other information as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

 

(b)           Notices. The Borrower shall promptly notify the Administrative
Agent (who shall notify each Lender):

 

(i)         of the occurrence of any Default or Event of Default;

 

(ii)        of any (A) breach or non-performance of, or any default under any
Contractual Obligation of the Borrower or any of its Subsidiaries which would be
reasonably expected to result in a Material Adverse Effect; or (B) dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between the Borrower or any of its Subsidiaries and any Governmental Authority
which would reasonably be expected to result in a Material Adverse Effect;

 

(iii)       of the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary which, if
adversely determined, would have a Material Adverse Effect;

 

(iv)      of any other litigation or proceeding affecting the Borrower or any of
its Subsidiaries which the Borrower would be required to report to the SEC
pursuant to the Securities Exchange Act of 1934, within four days after
reporting the same to the SEC;

 

(v)       of any ERISA Event affecting the Borrower or any ERISA Affiliate (but
in no event more than ten days after such ERISA Event) and

 



57  



 

 

promptly after the filing or delivery thereof, (i) a copy of any notice with
respect to such ERISA Event that may be required to be filed with the PBGC and
(ii) any notice delivered by the PBGC to the Borrower or any ERISA Affiliate
with respect to such ERISA Event;

 

(vi)       upon becoming aware of any Material Adverse Effect;

 

(vii)      upon becoming aware of any change in the Borrower’s Senior Debt
Rating by Moody’s or S&P;

 

(viii)     following any change in accounting policies or financial reporting
practices; and

 

(ix)       upon becoming aware of any labor controversy resulting in or
threatening to result in any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving the Borrower or any Subsidiary which would
reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.01(b) shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein.

 

(c)          Preservation of Corporate Existence, Etc. The Borrower shall and
shall cause each of its Significant Subsidiaries to:

 

(i)          preserve and maintain in full force and effect its corporate (or
analogous) existence and good standing under the laws of its state or
jurisdiction of incorporation or formation except as permitted under Section
7.02(b) hereof;

 

(ii)          preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary or useful
in the normal conduct of its business, except as would not be reasonably
expected to have a Material Adverse Effect;

 

(iii)       use its reasonable efforts, in the ordinary course and consistent
with past practice, to preserve its business organization and preserve the
goodwill and business of the customers, suppliers and others having business
relations with it, except as would not be reasonably expected to have a Material
Adverse Effect; and

 

(iv)       preserve or renew all of its registered trademarks, trade names and
service marks, the non-preservation of which would have a Material Adverse
Effect.

 



58  



 

 

(d)          Maintenance of Property. The Borrower shall maintain, and shall
cause each of its Significant Subsidiaries to maintain, and preserve all its
Property which is used or useful in its business in good working order and
condition, ordinary wear and tear excepted and except as permitted under Section
7.02(b) hereof.

 

(e)           Insurance. The Borrower shall maintain, and shall cause each
Significant Subsidiary to maintain, with financially sound and reputable
insurers, insurance with respect to its Property and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including workers’
compensation insurance, public liability and property and casualty insurance.

 

(f)            Payments of Obligations. The Borrower shall, and shall cause its
Subsidiaries to, pay and discharge as the same shall become due and payable (or
prior to delinquency), all obligations and liabilities material to the Borrower
and its Subsidiaries taken as a whole, including:

 

(i)         all tax liabilities, assessments and governmental charges or levies
upon it or its Property or assets, and

 

(ii)        all lawful claims which, if unpaid, might by law become a Lien other
than a Permitted Lien upon its Property.

 

except in each case (x) those that are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary or (y) the nonpayment of which
would not, in the aggregate, have a Material Adverse Effect.

 

(g)           Compliance with Laws. The Borrower shall comply, and shall cause
each of its Subsidiaries to comply, in all material respects with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business, except such as may be contested in good faith or as to which a
bona fide dispute may exist or where such noncompliance would not have a
Material Adverse Effect.

 

(h)           Inspection of Property and Books and Records. The Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower and such Subsidiaries.
To the extent permitted by applicable law and subject to Section 11.05, the
Borrower will permit, and will cause each of its Subsidiaries to permit,
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective Property, to examine their respective corporate,
financial and operating records and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors,

 



59  



 

 

officers, employees and independent public accountants, at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however that so long as no
Event of Default shall have occurred and be continuing, the Borrower shall not
be obligated to reimburse the Administrative Agent or any Lender for more than
one inspection during any calendar year.

 

(i)           Ranking. The Borrower shall cause all of the Obligations of the
Borrower to the Lenders to at all times rank senior to or pari passu with other
Unsecured Debt of the Borrower.

 

(j)           Compliance with Anti-Terrorism Laws. The Borrower shall comply in
all material respects with all Anti-Terrorism Laws and regulations applicable to
it including, without limitation, (i) ensuring that no Person who owns a
controlling interest in or otherwise controls the Borrower is or shall be (A)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury, or
any other similar list maintained by the OFAC under any authorizing statute,
Executive Order or regulation or (B) a Person designated under Section 1(b), (c)
or (d) of the Executive Order, any related enabling legislation or any similar
executive order and (ii) compliance with all applicable Bank Secrecy Act (“BSA”)
laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations.

 

Section 7.02        Negative Covenants.

 

Until satisfaction in full of all the obligations of the Borrower under the
Credit Documents and termination of the Commitments of the Lenders hereunder,
the Borrower will not, without the written consent of the Required Lenders:

 

(a)           Liens. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien upon or with respect to any
of its Property except Permitted Liens.

 

(b)           Consolidations and Mergers; Disposition of Assets. Merge,
consolidate with or into, or convey, transfer, lease or otherwise dispose of, or
permit any of its Significant Subsidiaries to merge, consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereinafter acquired) or enter into, or permit any of its
Significant Subsidiaries to enter into, any joint venture or partnership with,
any Person except:

 

(i)         any Significant Subsidiary of the Borrower may merge, consolidate or
combine with or into, or transfer assets to (A) the Borrower (if the Borrower
shall be the continuing or surviving corporation) or (B) any one or more
Subsidiaries of the Borrower; provided that if any

 



60  



 

 

transaction permitted by this clause (B) shall involve a wholly-owned Subsidiary
and a Subsidiary that is not wholly-owned, such wholly-owned Subsidiary shall be
the continuing or surviving corporation;

 

(ii)       any Significant Subsidiary of the Borrower may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or another wholly-owned Significant Subsidiary of the
Borrower; if immediately after giving effect thereto no Default or Event of
Default would exist;

 

(iii)       the Borrower may merge, consolidate or combine with another entity
if (1) the Borrower is the corporation surviving the merger, and (2) immediately
after giving effect thereto, no Default or Event of Default would exist; and

 

(iv)       the Borrower and any Subsidiary may enter into joint ventures and
partnerships in the same line of business.

 

(c)           Investments and Acquisitions. Make, or permit any of its
Significant Subsidiaries to make, any Investments or Acquisitions except (i) for
Permitted Investments, (ii) as required by any Governmental Authority, and (iii)
for Acquisitions; provided that:

 

(i)             immediately before or after giving effect to each Acquisition,
no Default or Event of Default shall or would exist, and immediately after
giving effect thereto, all of the representations and warranties contained in
this Agreement shall be true and correct with the same effect as though then
made,

 

(ii)            the Person, business or assets acquired is engaged in or useful
in the same line of business as the Borrower or any Significant Subsidiary, and

 

(iii)          such Acquisition shall not be a “hostile” acquisition and shall
have been approved by the Board of Directors (or equivalent) and shareholders
(or equivalent), if required, of the Borrower or the applicable Significant
Subsidiary and the entity to be acquired.

 

(d)           Transactions with Affiliates. Enter into, or permit any of its
Subsidiaries to enter into, any transaction with any Affiliate of the Borrower
or of any such Subsidiary except as permitted by this Agreement or in the
ordinary course of business and pursuant to the reasonable requirements of the
business of the Borrower or such Subsidiary and upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary.

 



61  



 

 

(e)           Compliance with ERISA. Directly or indirectly, or permit any ERISA
Affiliate to directly or indirectly (i) terminate, any Qualified Plan subject to
Title IV of ERISA so as to result in any material (in the opinion of the
Administrative Agent) liability to the Borrower or any ERISA Affiliate, (ii)
permit to exist any ERISA Event or any other event or condition, which presents
the risk of a material (in the opinion of the Administrative Agent) liability of
the Borrower or any ERISA Affiliate, or (iii) make a complete or partial
withdrawal (within the meaning of ERISA Section 4201) from any Multiemployer
Plan so as to result in any material (in the opinion of the Required Lenders)
liability to the Borrower or any ERISA Affiliate, (iv) except in the ordinary
course of business consistent with past practice, enter into any new Plan or
modify any existing Plan so as to increase its obligations thereunder which
would reasonably be expected to result in any material (in the opinion of the
Administrative Agent) liability of the Borrower or any ERISA Affiliate, or (v)
permit the present value of all nonforfeitable accrued benefits under each
Qualified Plan (using the actuarial assumptions that would be utilized by the
PBGC upon termination of such a Qualified Plan) materially (in the opinion of
the Required Lenders) to exceed the fair market value of such Qualified Plan’s
assets allocable to such benefits, all determined as of the most recent
valuation date for each such Qualified Plan; provided, however that any
liability of $25,000,000 or less shall not be considered “material” for purposes
of this Section 7.02(e).

 

(f)            [Reserved].

 

(g)           Restricted Payments. Declare or make any dividend payment or other
distribution of assets, Property, cash, rights, obligations or securities on
account of any shares of any class of its capital stock or purchase, redeem or
otherwise acquire for value (or permit any of its non-wholly-owned Subsidiaries
to do so) any shares of its capital stock or any warrants, rights or options to
acquire such shares, now or hereafter outstanding if a Default or Event of
Default has occurred and is continuing or would result therefrom.

 

(h)           Change in Business. Engage, or permit any of its Subsidiaries to
engage, in any material line of business substantially different from those
lines of business carried on by it on the date hereof and any and all reasonably
related businesses necessary for, in support, furtherance or anticipation of
and/or ancillary to or in the preparation for such businesses.

 

(i)           Use of Proceeds. Use the proceeds of any Loan other than to fund
fees and expenses associated with the Existing Credit Agreement or this
Agreement and for general corporate purposes. Without limiting the foregoing,
the Borrower will not, directly or knowingly indirectly, use the proceeds of any
advance, or lend, contribute or otherwise make available such proceeds, to any
subsidiary, joint venture partner or other Person (A) to fund any activities or
business of or with any Person, or in any country or territory, that at the time
of such funding, is, or whose government is, the subject of Sanctions, (B) in
any other manner that would result in a violation of Sanctions by any

 



62  



 

 

Person including, without limitation, the Borrower, the Lenders and the
Administrative Agent or (C) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws.

 

Section 7.03        Financial Covenant.

 

Until satisfaction in full of all the obligations of the Borrower under the
Credit Documents and termination of the Commitments of the Lenders hereunder,
the Borrower will not permit the ratio of Funded Debt to Total Capitalization to
exceed 0.70 to 1.00 as of the end of any quarter of any fiscal year of the
Borrower.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01        Events of Default

 

If one or more of the following events (each, an “Event of Default”) shall
occur:

 

(a)          The Borrower shall fail duly to pay any principal of any Loan when
due, whether at maturity, by notice of intention to prepay or otherwise; or

 

(b)          The Borrower shall fail duly to pay any interest, fee or any other
amount payable under the Credit Documents within two Business Days after the
same shall be due; or

 

(c)          Any representation or warranty made or deemed made by the Borrower
herein, or any statement or representation made in any certificate, report or
opinion delivered by or on behalf of the Borrower in connection herewith, shall
prove to have been false or misleading in any material respect when so made or
deemed made; or

 

(d)          The Borrower shall fail duly to observe or perform any term,
covenant or agreement contained in Sections 7.01(c), 7.02 or 7.03; or

 

(e)          The Borrower shall fail duly to observe or perform any other term,
covenant or agreement contained in this Agreement and such failure shall have
continued unremedied for a period of thirty (30) days after a Responsible
Officer shall have obtained knowledge thereof; or

 

(f)            The Borrower or any Subsidiary shall fail to pay any of its
obligations for Debt (other than its Obligations hereunder) in an amount of
$25,000,000 or more when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), or any other default or event of
default under any agreement or instrument relating to any such obligation shall
occur and shall continue after the applicable grace

 



63  



 

 

period, if any, specified in such agreement or instrument, or if the maturity of
such obligation is accelerated, or any such obligation shall be declared to be
due and payable, or required to be prepaid prior to the stated maturity thereof;
or

 

(g)          One or more judgments against the Borrower or any Subsidiary or
attachments against its Property, which in the aggregate exceed $25,000,000 not
covered by insurance, or the operation or result of which would interfere
materially and adversely with the conduct of the business of the Borrower, the
Intermediate Holding Company or SGC, shall remain unpaid, unstayed on appeal,
undischarged, unbonded and undismissed for a period of 30 days or more; or any
Person shall have filed any suit, action or proceeding which results in the
granting of any form of injunction or restraining order, temporary or otherwise,
the compliance with which would have a Material Adverse Effect, and which
injunction or restraining order is not dissolved (or otherwise terminated) or
modified within 30 days so as to eliminate that portion of such injunction or
restraining order which would have such Material Adverse Effect; or

 

(h)          Any order, writ, warrant, garnishment or other process of any court
attaching, garnishing, distraining or otherwise freezing assets of the Borrower
or any Subsidiary in an amount equal to $25,000,000 or more in value in the
aggregate for all such orders, writs, warrants, garnishments shall remain
unstayed on appeal, undischarged or undismissed for a period of 30 days or more;
or

 

(i)            (i) The Borrower, the Intermediate Holding Company or SGC shall
commence any case, proceeding, or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debts, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or the
Borrower, the Intermediate Holding Company or SGC shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower, the Intermediate Holding Company or SGC any case,
proceeding or other action of a nature referred to in clause (i) above and such
case, proceeding or action shall not have been vacated, discharged or stayed
within 60 days from the entry thereof; or (iii) the Borrower, the Intermediate
Holding Company or SGC shall consent to the institution of, or fail to
controvert in a timely and appropriate manner, any case, proceeding or other
action of a nature referred to above; or (iv) the Borrower, the Intermediate
Holding Company or SGC shall file an answer admitting the material allegations
of a petition filed against it in any case, proceeding or other action of a
nature referred to above; or (v) the Borrower, the Intermediate Holding Company
or SGC shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) the Borrower, the
Intermediate Holding Company or SGC shall take corporate action for the purpose
of effecting any of the foregoing; or

 



64  



 

 

(j)            (i) The Borrower or an ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under a Multiemployer Plan
where such failure can reasonably be expected to impose on the Borrower or an
ERISA Affiliate liability (for additional taxes, to Plan participants, or
otherwise) in the aggregate amount in excess of ten percent (10%) of the Net
Worth; (ii) the Borrower or an ERISA Affiliate shall fail to satisfy its
contribution requirements under Section 412 of the Code, whether or not it has
sought a waiver under Section 412(d) of the Code where such failure can
reasonably be expected to impose on the Borrower or an ERISA Affiliate liability
(for additional taxes, to Plan participants, or otherwise) in the aggregate
amount in excess of ten percent (10%) of the Net Worth; (iii) the Unfunded
Pension Liabilities of a Plan or Plans shall exceed ten percent (10%) of the Net
Worth; (iv) a Plan that is intended to be qualified under Section 401(a) of the
Code shall lose its qualification, and such loss can reasonably be expected to
impose on the Borrower or an ERISA Affiliate liability (for additional taxes, to
Plan participants, or otherwise) in the aggregate amount of ten percent (10%) of
the Net Worth or more; (v) the commencement or increase of contributions to, the
adoption of, or the amendment of a Plan by, the Borrower or an ERISA Affiliate
shall result in a net increase in unfunded liabilities of the Borrower or an
ERISA Affiliate in excess of ten percent (10%) of the Net Worth; or (vi) any
combination of events listed in clause (iii) through (v) that involves a net
increase in aggregate Unfunded Pension Liabilities and unfunded liabilities in
excess of ten percent (10%) of the Net Worth shall occur; or

 

(k)          All or substantially all of the Property of the Borrower or its
Subsidiaries shall be condemned, seized or appropriated, excluding Property of a
Subsidiary other than a Significant Subsidiary the condemnation, seizure or
appropriation of which would not have a Material Adverse Effect; or

 

(l)            Any Governmental Authority shall revoke or fail to renew any
license, permit or franchise of the Borrower or any of its Subsidiaries, or the
Borrower or any of its Subsidiaries shall for any reason lose any license,
permit or franchise, if such revocation, non-renewal or loss would have a
Material Adverse Effect; or

 

(m)         Any Credit Document (other than Revolving Credit Notes which have
been replaced or superseded) shall cease to be in full effect; or

 

(n)          A Change in Control shall occur;

 

then, and at any time during the continuance of such Event of Default, the
Administrative Agent, at the written request of the Required Lenders, may, by
written notice to the Borrower, take either or both of the following actions, at
the same or different times: (i) terminate forthwith the Commitments and
(ii) declare any Loans then outstanding to be due and payable, whereupon the
principal of the Loans so declared to be due, together with accrued interest
thereon and any other unpaid amounts accrued under the Credit Documents, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind (all of which are hereby expressly waived by the

 



65  



 

 

Borrower); provided that, in the case of any Event of Default described in
Section 8.01(i) occurring with respect to the Borrower, the Commitments shall
automatically and immediately terminate and the principal of all Loans then
outstanding, together with accrued interest thereon and any other unpaid amounts
accrued under the Credit Documents, shall automatically and immediately become
due and payable without presentment, demand, protest or any other notice of any
kind (all of which are hereby expressly waived by the Borrower).

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.01        The Agency.

 

Each Lender appoints The Bank of New York Mellon as its agent hereunder and
irrevocably authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers hereunder as are specifically delegated to
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto, and the Administrative Agent hereby accepts such
appointment subject to the terms hereof. The relationship between the
Administrative Agent and the Lenders shall be that of agent and principal only
and nothing herein shall be construed to constitute the Administrative Agent a
trustee or fiduciary for any Lender nor to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.

 

Section 9.02        The Administrative Agent’s Duties.

 

The Administrative Agent shall promptly forward to each Lender copies, or notify
each Lender as to the contents, of all notices received from the Borrower
pursuant to the terms of this Agreement and, in the event that the Borrower
fails to pay when due the principal of or interest on any Loan, the
Administrative Agent shall promptly give notice thereof to the Lenders. As to
any other matter not expressly provided for herein, the Administrative Agent
shall have no duty to act or refrain from acting with respect to the Borrower,
except upon the instructions of the Required Lenders. The Administrative Agent
shall not be bound by any waiver, amendment, supplement, or modification of this
Agreement which affects its duties hereunder, unless it shall have given its
prior written consent thereto. The Administrative Agent shall have no duty to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements binding on the Borrower pursuant to this
Agreement nor shall the Administrative Agent be deemed to have knowledge of the
occurrence of any Default or Event of Default (other than a failure of the
Borrower to pay when due the principal or interest on any Loan), unless it shall
have received written notice from the Borrower or a Lender specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default”.

 



66  



 

 

Section 9.03        Limitation of Liabilities.

 

Each of the Lenders and the Borrower agree that (i) neither the Administrative
Agent nor any of its officers or employees shall be liable for any action taken
or omitted to be taken by any of them hereunder except for its or their own
gross negligence or willful misconduct as determined by a final and
nonappealable ruling by a court of competent jurisdiction, (ii) neither the
Administrative Agent nor any of its officers or employees shall be liable for
any action taken or omitted to be taken by any of them in good faith in reliance
upon the advice of counsel, independent public accountants or other experts
selected by the Administrative Agent, and (iii) the Administrative Agent shall
be entitled to rely upon any notice, consent, certificate, statement or other
document believed by it to be genuine and correct and to have been signed and/or
sent by the proper Persons.

 

Section 9.04        The Administrative Agent as a Lender.

 

The Administrative Agent may maintain deposits or credit balances for, invest
in, lend money to and generally engage in any kind of banking business with the
Borrower or any Subsidiary or Affiliate of the Borrower without any duty to
account therefor to the Lenders.

 

Section 9.05        Lender Credit Decision.

 

Neither the Administrative Agent, nor any of its Affiliates, officers or
employees has any responsibility for, gives any guaranty in respect of, nor
makes any representation to the Lenders as to, (i) the condition, financial or
otherwise, of the Borrower or any Subsidiary thereof or the truth of any
representation or warranty given or made in this Agreement, or in connection
herewith or (ii) the validity, execution, sufficiency, effectiveness,
construction, adequacy, enforceability or value of this Agreement or any other
document or instrument related hereto. Except as specifically provided herein,
neither the Administrative Agent nor any of its Affiliates, officers or
employees shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect to the operations, business, property, condition or
creditworthiness of the Borrower or any of its Subsidiaries, whether such
information comes into the Administrative Agent’s possession on or before the
date hereof or at any time thereafter. Each Lender acknowledges that (i) it has,
independently and without reliance upon the Administrative Agent or any other
Lender, based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and (ii)
all information reviewed by it in its credit analysis or otherwise in connection
herewith has been provided solely by or on behalf of the Borrower, and the
Administrative Agent has no responsibility for such information. Each Lender
also acknowledges that it will independently and without reliance upon the
Administrative Agent or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under any Credit Document.

 



67  



 

 

Section 9.06        Indemnification.

 

Each Lender agrees to indemnify the Administrative Agent, to the extent not
reimbursed by the Borrower, ratably in proportion to its Commitment, from and
against any and all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, or any action taken or omitted to be taken by the Administrative
Agent hereunder; provided, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or any of its officers or
employees as determined by a final and nonappealable ruling by a court of
competent jurisdiction. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees and disbursements of counsel incurred
by the Administrative Agent) in connection with the preparation, execution or
enforcement of, or legal advice in respect of rights or responsibilities under,
any Credit Document or any amendments or supplements thereto, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower.
Except for action expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall receive further assurances to its
satisfaction from the Lenders of their indemnification obligations under this
Section 9.06 against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.

 

Section 9.07        Successor Administrative Agent

 

The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof (unless the parties agree otherwise) to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent reasonably acceptable to the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the resigning Administrative Agent’s giving of notice of resignation, the
resigning Administrative Agent may appoint a successor Administrative Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $250,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigned Administrative
Agent, and the resigned Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any Administrative Agent’s
resignation, the provisions of this

 



68  



 

 

Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

Section 9.08        No Duty Regarding Discretionary Actions

 

The Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law.

 

Section 9.09        Syndication and Other Agents

 

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, the
Joint Bookrunners and the Co-Syndication Agents named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in their respective capacities, if any, as Lenders.

 

ARTICLE X

EVIDENCE OF LOANS; TRANSFERS

 

Section 10.01        Evidence of Loans; Revolving Credit Notes.

 

The Borrower’s obligation to repay the Loans shall be evidenced by Revolving
Credit Notes if requested by each Lender, one such payable to the order of each
such Lender. The Revolving Credit Note of each Lender shall (i) be in the
principal amount of such Lender’s Commitment, (ii) be dated the Restatement
Effective Date (or the effective date on which such Lender becomes a Lender
hereunder) and (iii) be stated to mature on the Termination Date and bear
interest from its date until maturity on the principal balance (from time to
time outstanding thereunder) payable at the rates and in the manner provided
herein. Each Lender is authorized to indicate upon the grid attached to its
Revolving Credit Note all Loans made by it pursuant to this Agreement, interest
elections and payments of principal and interest thereon. Such notations shall
be presumptive, absent manifest error, as to the aggregate unpaid principal
amount of all Loans made by such Lender, and interest due thereon, but the
failure by any Lender to make such notations or the inaccuracy or incompleteness
of any such notations shall not affect the obligations of the Borrower hereunder
or under the Revolving Credit Notes.

 



69  



 

 

Section 10.02        Participations.

 

(a)          Any Lender may at any time grant to one or more financial
institutions (but not to a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each a “Participant”) participating interests in its Commitment
or any or all of its Loans. In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Lender shall remain responsible for
the performance of its obligations hereunder, and, except to the extent such
participating interest has been granted pursuant to Section 4.02(e), the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided, that such participation agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of this Agreement described in clauses (i) through (vi), inclusive, of Section
11.06(b) without the consent of the Participant.

 

(b)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

 

(c)          The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.03 and 4.04(b) (subject to the requirements and
limitations in Section 4.04, including the requirements under Section 4.04(a)
(it being understood that the documentation required under Section 4.04(a) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.03;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.08 as if it were an assignee under Section 10.03; and (B) shall not be
entitled to receive any greater payment under Section 4.04(b), with respect to
any participation, than its participating Lender would have been entitled to

 



70  



 

 

receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation.

 

(d)          To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.04 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.02(e) as though it were
a Lender.

 

Section 10.03        Assignments.

 

(a)          Any Lender may at any time assign to one or more financial
institutions (but not to a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each an “Assignee”), other than a Defaulting Lender or a
subsidiary thereof or any financial institution who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a subsidiary thereof, all, or
a proportionate part of all, of its rights and obligations under this Agreement,
and such Assignee shall assume such rights and obligations, pursuant to an
instrument, in substantially the form of Exhibit E (an “Assignment and
Acceptance”), executed by such Assignee and such transferring Lender, with (and
subject to) the signed consent of the Borrower (which consent shall not be
unreasonably withheld or delayed and which consent shall be deemed to have been
given if the Borrower has not responded within ten Business Days of its receipt
of a written request for such consent) and the Administrative Agent (which
consent shall not be unreasonably withheld); provided that (i) each such
assignment (other than assignments (x) to its Affiliates, (y) to an Approved
Fund, or (z) of its entire interest) shall be in a minimum amount of $10,000,000
or in integral multiples of $1,000,000 in excess thereof (unless otherwise
approved by the Administrative Agent in its sole discretion), (ii) each assignee
shall be an Eligible Institution, and (iii) after giving effect to each such
assignment, the Commitment of the assignor (if it has not assigned its entire
interest) and of the assignee shall be at least $5,000,000; provided further,
that the foregoing consent requirement shall not be applicable in the case of an
assignment or other transfer by any Lender to an Affiliate of such Lender, to
another Lender, or to an Approved Fund; provided further, that any consent of
the Borrower otherwise required under this Section shall not be required if an
Event of Default has occurred and is continuing; and provided further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof. Upon execution and delivery
of an Assignment and Acceptance and payment by such Assignee to such
transferring Lender of an amount equal to the purchase price agreed between such
transferring Lender and such Assignee and payment by the transferring Lender or
the Assignee of an assignment fee of $4,500 (or $7,500, if the transferring
Lender is a Defaulting Lender) to the Administrative Agent (unless such fee is
waived by the Administrative Agent in its sole discretion), such Assignee shall
be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Acceptance, and the transferring

 



71  



 

 

Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.

 

(b)          No Assignee of any transferring Lender’s rights shall be entitled
to receive any greater payment under Section 4.03 or 4.04 than such Lender would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the Borrower’s prior written consent or by reason of
the provisions of Section 4.04(c) requiring such transferring Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such payment did not exist.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

Section 10.04      Certain Pledges.

 

Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under this Agreement and any Revolving Credit Note held by it in favor of any
Federal Reserve Bank in accordance with Federal Reserve Board Regulation A (or
any successor provision) or U.S. Treasury Regulation 31 C.F.R. § 203.14 (or any
successor provision), and such Federal Reserve Bank may enforce such pledge or
security interest in any manner permitted under applicable law.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01      APPLICABLE LAW.

 

THE RIGHTS AND DUTIES OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
UNDER THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401, BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 



72  



 

 

Section 11.02      WAIVER OF JURY TRIAL.

 

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS EACH HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, THE REVOLVING CREDIT NOTES OR THE
RELATIONSHIPS ESTABLISHED HEREUNDER.

 

Section 11.03        Jurisdiction and Venue.

 

The Borrower, the Administrative Agent and the Lenders each hereby irrevocably
submits to the non-exclusive jurisdiction of any state or federal court in the
Borough of Manhattan, The City of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of any Credit Document. The
Borrower, the Administrative Agent and the Lenders each hereby irrevocably
consents to the jurisdiction of any such court in any such action and to the
laying of venue in the Borough of Manhattan, The City of New York. The Borrower,
the Administrative Agent and the Lenders each hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection to the laying of the
venue of any such suit, action or proceeding brought in the aforesaid courts and
hereby irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

Section 11.04        Set-off.

 

The Borrower hereby authorizes each Lender (including each Lender in its
capacity as a purchaser of a participation interest pursuant to Section 4.02(e))
upon the occurrence of an Event of Default and at any time and from time to time
during the continuance thereof, to the fullest extent permitted by law, to set
off and apply any and all deposits (whether general or special, time or demand,
provisional or final and in whatever currency) at any time held, and other
indebtedness at any time owing, by such Lender to or for the credit or the
account of the Borrower against any of the Obligations of the Borrower, now or
hereafter existing under any Credit Document, held by such Lender, irrespective
of whether such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.06 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 11.04 are in addition to other

 



73  



 

 

rights and remedies (including other rights of set-off) which such Lender may
have. Any Lender exercising its rights under this Section 11.04 shall give
notice thereof to the Borrower and the Administrative Agent concurrently with or
prior to the exercise of such rights; provided that failure to give such notice
shall not affect the validity of such exercise.

 

Section 11.05        Confidentiality.

 

(a)            The Lenders and the Administrative Agent agree (on behalf of
themselves and each of their Affiliates, directors, officers, employees and
representatives) to take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all non-public information provided to them
by the Borrower or any Subsidiary or by the Administrative Agent on the
Borrower’s or any Subsidiary’s behalf in connection with this Agreement and
neither the Administrative Agent, any Lender, nor any of their Affiliates,
directors, officers, employees and representatives shall use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement, except to the extent such information (a) was or
becomes generally available to the public other than as a result of a disclosure
by the Administrative Agent or any Lender, or (b) was or becomes available on a
non-confidential basis from a source other than the Borrower; provided that such
source is not bound by a confidentiality agreement with the Borrower known to
the Administrative Agent or affected Lender(s); provided  further that nothing
herein shall limit the disclosure of any such information (i) to the extent
required by statute, rule, regulation or judicial process; (ii) to counsel for
any of the Lenders or the Administrative Agent; (iii) to bank examiners,
auditors or accountants; (iv) to the Administrative Agent or any other Lender;
(v) by the Administrative Agent or any Lender to an Affiliate thereof who is
bound by this Section 11.05; provided that any such information delivered to an
Affiliate shall be for the purposes related to the extension of credit
represented by this Agreement and the administration and enforcement thereof and
for no other purpose; (vi) in connection with any litigation relating to
enforcement of the Credit Documents; (vii) to any assignee or participant (or
prospective assignee or participant) so long as such assignee or participant (or
prospective assignee or participant) first executes and delivers to the
respective Lender a Confidentiality Agreement, in substantially the form of
Exhibit F; or (viii) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility established hereunder. Each Lender and the
Administrative Agent agree, unless specifically prohibited by applicable law or
court order, to notify the Borrower of any request for disclosure of any such
non-public information (x) by any Governmental Authority or representative
thereof (other than any such request in connection with an examination of such
Person’s financial condition by such Governmental Authority) or (y) pursuant to
legal process. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to



74  



 

 

the Administrative Agent and the Lenders in connection with the administration
of this Agreement, the other Credit Documents, and the Commitments.

 

(b)          This Agreement is intended to provide express authorization to each
of the Lenders and their Affiliates (and each employee, representative, or other
agent of each Lender and its of Affiliates) to disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Lenders or any of them
or any of their Affiliates (and any such employees, representatives or other
agents) relating to such tax treatment and structure; provided, that, with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions contemplated
hereby as well as other information, this authorization shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.

 

Section 11.06        Integration; Amendments and Waivers.

 

(a)          This Agreement and any separate letter agreements with respect to
fees payable by the Borrower with respect to this Agreement constitute the
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(b)          Any provision of this Agreement may be amended, modified,
supplemented or waived, but only by a written amendment or supplement, or
written waiver, signed by the Borrower and either the Required Lenders (and, if
the rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent), or the Administrative Agent with the consent of the
Required Lenders; provided, however, that no such amendment, modification, or
waiver shall, unless signed by all the Lenders in the case of clauses (v) and
(vi) below or all the Lenders affected thereby in the case of clauses (i)
through (iv) below, or by the Administrative Agent with the consent of all the
Lenders in the case of clauses (v) and (vi) below or all the Lenders affected
thereby in the case of clauses (i) through (iv) below, (i) increase or decrease
the Commitment of any Lender, except as contemplated by Section 2.03, or subject
any Lender to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees hereunder (other than the default rate set
forth in Section 3.04), (iii) postpone any payment of principal of or interest
on any Loan or any fees hereunder, (iv) postpone any reduction or termination of
any Commitment, (v) change the percentage of, the Commitments or of the
aggregate unpaid principal amount of Loans, or the number of Lenders, which
shall be required for the Lenders or any of them to take any action under this
Section 11.06 or any other provision of this Agreement, or (vi) amend, modify,
supplement or waive the provisions of this Section 11.06. Except to the extent
expressly

 



75  



 

 

set forth therein, any waiver shall be effective only in the specific instance
and for the specific purpose for which such waiver is given.

 

Section 11.07        Cumulative Rights; No Waiver.

 

(a)          Each and every right granted to the Administrative Agent and the
Lenders hereunder or under any other document delivered in connection herewith,
or allowed them by law or equity, shall be cumulative and not exclusive and may
be exercised from time to time. No failure on the part of the Administrative
Agent or any Lender to exercise, and no delay in exercising, any right will
operate as a waiver thereof, nor will any single or partial exercise by the
Administrative Agent or any Lender of any right preclude any other or future
exercise thereof or the exercise of any other right.

 

Section 11.08        Notices.

 

(a)          Any communication, demand or notice to be given hereunder will be
duly given when delivered in writing, by telecopy or by electronic
communications to a party at its address as indicated below or such other
address as such party may specify in a notice to each other party hereto in the
manner provided for herein. A communication, demand or notice given pursuant to
this Section 11.08 shall be addressed:

 

If to the Borrower, at

 

Southwest Gas Holdings, Inc. 

5241 Spring Mountain Road 

Las Vegas, Nevada 89150 

Telecopy: (702) 364-3023 

Attention: Treasury Services
Email: Ken.Kenny@swgas.com

 



76  



 

 

With a copy to:

 

Southwest Gas Holdings, Inc. 

5241 Spring Mountain Road 

Las Vegas, Nevada 89150 

Telecopy: (702) 252-7283 

Attention: Thomas Moran, Corporate Secretary
Email: Thomas.moran@swgas.com

 

If to the Administrative Agent, at

 

The Bank of New York Mellon 

6023 Airport Road 

Oriskany, New York 13424 

Telecopy: (315) 765-4533 

Telephone: (315) 801-2437 

Attention: Crystal Keyser

Email: crystal.keyser@bnymellon.com and

     AFASyndications@bnymellon.com

 

With a copy to:

 

The Bank of New York Mellon 

500 Grant Street 

BNY Mellon Center 

Pittsburgh, PA 15258 

Telephone: (412) 236-7465 

Attention: Molly Ross 

Email: molly.ross@bnymellon.com

 

If to any Lender, at its address indicated on Schedule I hereto, or at such
other address as may be designated by such Lender in an Administrative
Questionnaire or other appropriate writing, delivered to the Administrative
Agent and the Borrower.

 

This Section 11.08 shall not apply to notices referred to in Article II of this
Agreement, except to the extent set forth therein.

 

(b)          Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (c) below, shall be effective as provided in such
subsection (c).

 

77  



 

 

(c)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)          The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the email address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Lenders or the Administrative Agent pursuant to
this Agreement, excluding (i) any Borrowing Request, Conversion Request,
Increase Request or Extension Request or any communication related thereto, (ii)
any communication that relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) notice of
any Default or Event of Default under this Agreement or any other Credit
Document or (iv) any notice that is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic format acceptable to the Administrative Agent to
an email address as directed by the Administrative Agent.

 

(e)          The Borrower acknowledges that the Administrative Agent will make
available to the Lenders Communications provided by the Borrower hereunder by
posting such Communications on Debtdomain or another similar electronic
platform. Such platform shall be deemed to be provided “as is” and “as
available”. Neither the Administrative Agent nor any of its directors, officers,
employees, agents or advisors warrants the accuracy or completeness of the
communications or the adequacy of such electronic platform and each expressly
disclaims liability for errors or omissions in the

 



78  



 

 

communications. The Administrative Agent makes no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects in connection with the Communications or such
electronic platform. In no event shall the Administrative Agent or any of its
directors, officers, employees, agents or advisors have any liability to the
Borrower, any Lender or any other Person for damages of any kind, whether or not
based on strict liability and including direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications electronically, except to the extent the
liability of any such person is found in a final and nonappealable ruling by a
court of competent jurisdiction to have resulted primarily from such Person’s
gross negligence or willful misconduct, and no claim may be made by the Borrower
or any other Person against the Administrative Agent or any or its directors,
officers, employees, agents or advisors for any special, indirect, consequential
or punitive damages in respect of any claim for breach of contract or any other
theory of liability.

 

(f)           The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices given by the Borrower even if such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 11.09        Separability.

 

In case any one or more of the provisions contained in any Credit Document shall
be invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions contained herein or in
any other Credit Document shall not in any way be affected or impaired thereby.

 

Section 11.10        Parties in Interest.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower
and the Lenders and their respective successors and assigns, except that the
Borrower may not assign any of its rights hereunder without the prior written
consent of all of the Lenders, and any purported assignment by the Borrower
without such consent shall be void.

 

Section 11.11        Execution in Counterparts; Electronic Execution of Credit
Documents.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all the counterparts, including
counterparts delivered by

 

 

79  



 

 

telecopy or electronic format (including .pdf), shall together constitute one
and the same instrument. The words “execution,” “signed,” “signature,” and words
of like import in this Agreement and the other Credit Documents including any
Assignment and Acceptance shall be deemed to include electronic signatures or
electronic records, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions.

 

Section 11.12        USA Patriot Act Notice.

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and its Subsidiaries, which information includes the
names, addresses and tax identification numbers of the Borrower and its
Subsidiaries, and other information that will allow such Lender to identify the
Borrower and its Subsidiaries in accordance with the Act.

 

Section 11.13        Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of

 



80  



 

 

any rights with respect to any such liability under this Agreement or any other
Credit Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 11.14        Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 



81  



 

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related hereto or thereto).

 

Section 11.15        Acknowledgment Regarding Any Supported QFCs.

 

(a)          To the extent that the Credit Documents provide support, through a
guarantee or otherwise, for hedge agreements or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Credit Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

 

(b)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the

 



82  



 

 

foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

(c)          As used in this Section 11.15, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)         a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



83  



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Revolving Credit Agreement to be duly executed as of the date first above
written.

 



 



SOUTHWEST GAS HOLDINGS, INC.

              By: /s/ Kenneth J. Kenny     Name: Kenneth J. Kenny     Title:
Vice President/Finance/Treasurer  

  

 



 

  

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 



  THE BANK OF NEW YORK MELLON, as a Lender and as Administrative Agent          
    By: /s/ Molly H. Ross       Name: Molly H. Ross       Title: Vice President
 

 

 



 

 

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

  JPMORGAN CHASE BANK, N.A., as a Lender and as Co-Syndication Agent            
  By: /s/ Nancy R. Barwig       Name: Nancy R. Barwig       Title: Executive
Director  



 

 



 

 

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 



  BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent              
By: /s/ Michele Gordon       Name: Michele Gordon       Title: Senior Vice
President  





 

 



 

 

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

  MUFG UNION BANK, N.A., as a Lender               By: /s/ Matthew Bly      
Name: Matthew Bly       Title: Vice President  



 

 



 

 

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

  KEYBANK NATIONAL ASSOCIATION, as a Lender               By: /s/ Paul J. Pace  
    Name: Paul J. Pace       Title: Senior Vice President  

  

 



 

 

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/
Patrick Engel       Name: Patrick Engel       Title: Managing Director  

  

 



 

 

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender               By: /s/ John M.
Eyerman       Name: John M. Eyerman       Title: Senior Vice President  

 



 



 

 

SOUTHWEST GAS HOLDINGS

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

  TD BANK, N. A., as a Lender               By: /s/ Vijay Prasad       Name:
Vijay Prasad       Title: Senior Vice President  

 

 



 

 

 



 

 

 

Exhibit A

 

Form of Borrowing Request For Loans

 

[Date]

 

The Bank of New York Mellon



6023 Airport Road



Oriskany, New York 13424



Telecopy: (315) 765-4533



Telephone: (315) 801-2437



Attention: Crystal Keyser



Email: crystal.keyser@bnymellon.com and



            AFASyndications@bnymellon.com

 

Borrowing Request for Loans

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”),
the Lenders from time to time parties thereto and The Bank of New York Mellon,
as Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

The Borrower hereby gives you notice, pursuant to Section 2.02 of the Credit
Agreement, that it requests Loans, and in that connection sets forth below the
terms on which such Loans are requested to be made:

 



(A)   Borrowing Date1   [_________________]           (B)   Aggregate Principal
Amount2   $_________________           (C)   Interest Rate Basis   [ABR]
[Eurodollar] Loan           (D)   Interest Period and the last day thereof3  
[_________________]

 



    Very truly yours,

 



 

 

1 Must be a Business Day.

 

2 Must be an amount not less than $2,500,000, or an integral multiple of
$1,000,000 in excess thereof, in the case of Eurodollar Loans, or at least
$1,000,000 or an integral multiple of $100,000 in excess thereof in the case of
an ABR Loans.

 

3 In the case of Eurodollar Loans, one week, one, two, three or six-month
periods, or, if made available by all Lenders, period of seven to thirty-one
days or twelve months. Not applicable to ABR Loans.

 



 

 

 

        SOUTHWEST GAS HOLDINGS, INC.         By:       Name:     Title:

 

2

 

 

Exhibit B

 

Form of Continuation/Conversion Request

 

[Date]

 

The Bank of New York Mellon



6023 Airport Road



Oriskany, New York 13424



Telecopy: (315) 765-4533



Telephone: (315) 801-2437



Attention: Crystal Keyser



Email: crystal.keyser@bnymellon.com and



           AFASyndications@bnymellon.com

 

Continuation/Conversion Request

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”),
the Lenders from time to time parties thereto and The Bank of New York Mellon,
as Administrative Agent. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

The Borrower hereby requests, pursuant to Section 3.01(b) of the Credit
Agreement, that on __________, 20__:

 

(1)       $__,000,000 of the presently outstanding principal amount of Loans
originally made on ___________ 20__ [and $__________ of the presently
outstanding principal amount of the Loans originally made on ___________ 20__],

 

(2)       presently being maintained as [ABR] [Eurodollar] Loans,

 

(3)       be [converted into] [continued as], [Eurodollar Loans having an
Interest Period of [one week] [__ days] [one] [two] [three] [six] [twelve]
months].

 

 

 

 

  Very truly yours,         SOUTHWEST GAS HOLDINGS, INC.         By:       Name:
    Title:

 

2  

 



Exhibit C

 

Form of Revolving Credit Note

 

PROMISSORY NOTE

 

[Principal Amount] [Date]

 

SOUTHWEST GAS HOLDINGS, INC., a Delaware corporation (the “Borrower”), for value
received, promises to pay to the order of [LENDER] (the “Lender”), on the
Termination Date (as defined in the Credit Agreement referred to below), the
principal sum of [PRINCIPAL AMOUNT IN DOLLARS] ($[____________]) or, if less,
the aggregate principal amount of the Loans made by the Lender to the Borrower
pursuant to that certain Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among the Borrower, the Lenders from time to time
parties thereto and The Bank of New York Mellon, as Administrative Agent.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding, from the date hereof until the date of repayment,
at the rate or rates per annum and on the date or dates specified in the Credit
Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in funds immediately available to the Lender at its
office or offices designated in accordance with the Credit Agreement.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
diligence, presentment, demand, protest and notice of any kind whatsoever. The
failure or forbearance by the holder to exercise any of its rights hereunder in
any particular instance shall in no event constitute a waiver thereof.

 

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder of this Note on the schedule attached hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof; provided, however, that any failure of the holder of this
Note to make such a notation or any error in such notation shall in no manner
affect the validity or enforceability of the obligation of the Borrower to make
payments of principal and interest in accordance with the terms of this Note and
the Credit Agreement.

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement, which, among other things, contains provisions for the acceleration
of the maturity hereof upon the happening of certain events, for optional
prepayment of the principal hereof prior to the maturity thereof and for the
amendment or waiver of certain provisions of the Credit Agreement and/or this
Note, all upon the terms and conditions therein specified. Capitalized terms
used and not otherwise defined herein have the meanings ascribed thereto in the
Credit Agreement.

 



3  

 

 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY THE LAW OF THE STATE
OF NEW YORK.

 

This Note is not negotiable and interests herein may be assigned only upon the
terms and conditions specified in the Credit Agreement.

 

This Note amends and restates the Promissory Note, dated March 28, 2017, made by
the Borrower to the order of the Lender in the stated principal amount of
$__________. This Note is not given in payment or satisfaction of, and is not a
novation of, such note.

 



  SOUTHWEST GAS HOLDINGS, INC.         By:       Name:     Title:

  

4  

 

 

LOANS AND PRINCIPAL PAYMENTS

 

 

Amount of Revolving



Credit Loans Made



  Amount of Principal
Repaid   Amount of Unpaid
Principal Balance     Date ABR
Loan Euro
dollar
Loan Interest
Period (if
applicable) ABR
Loan Euro
dollar
Loan   ABR
Loan Euro
dollar
Loan Total Notation
Made By                                                                        
                                                                               
                                                                               
                                                                           

 

 

 



Exhibit D

 

Form of Opinion of



Counsel for the Borrower

 

See Attached

 

 

 

 

Exhibit E

 

Form of Assignment and Acceptance

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”),
the Lenders from time to time parties thereto and The Bank of New York Mellon,
as Administrative Agent. Capitalized terms defined in the Credit Agreement are
used herein with the same meanings.

 

Section 1. Assignment and Acceptance. The Assignor identified in Annex I hereto
(the “Assignor”) hereby sells and assigns, without recourse, to the Assignee
identified in Annex 1 hereto (the “Assignee”), and the Assignee hereby purchases
and assumes, without recourse, from the Assignor, effective as of the Transfer
Effective Date set forth in Annex 1 hereto, the interests set forth on Annex 1
hereto (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth on
Annex 1 in the Commitment of the Assignor on the Transfer Effective Date and
Loans owing to the Assignor which are outstanding on the Transfer Effective
Date. Each of the Assignor and the Assignee hereby makes and agrees to be bound
by all the representations, warranties and agreements set forth in Section 9.05
of the Credit Agreement, a copy of which has been received by the Assignee. From
and after the Transfer Effective Date (i) the Assignee shall be a party to and
be bound by the provisions of the Credit Agreement and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the interests assigned by this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

Section 2. Other Documentation. This Assignment and Acceptance is being
delivered to the Administrative Agent together with a properly completed
Administrative Questionnaire, attached as Annex 2 hereto, if the Assignee is not
already a Lender under the Credit Agreement.

 

Section 3. Representations and Warranties of the Assignor. The Assignor
(i) represents and warrants that, as of the date hereof, it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is held by it free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, or any other
instrument or document executed or furnished pursuant thereto; and (iii) makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations

 



 

 

 

under the Credit Agreement or any other instrument or document furnished
pursuant thereto.

 

Section 4. Representations and Warranties of the Assignee. The Assignee
(a) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered on or before the date hereof
pursuant to Sections 5.01(k) and 7.01(a) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Credit Documents; (c) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender; and (e) if the
Assignee is organized under the laws of a jurisdiction outside the United
States, confirms to the Borrower (and is providing to the Administrative Agent
and the Borrower the forms required pursuant to Section 4.04(a)(ii) and (iii) of
the Credit Agreement) that (i) the Assignee is entitled to benefits under an
income tax treaty to which the United States is a party that reduces the rate of
withholding tax on payments under the Credit Agreement or (ii) that the income
receivable pursuant to the Credit Agreement is effectively connected with the
conduct of a trade or business in the United States.

 

Section 5. GOVERNING LAW. THE RIGHTS AND DUTIES OF THE PARTIES UNDER THIS
ASSIGNMENT AND ACCEPTANCE SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Annex 1 hereto.

 

2  

 

 

Annex 1 to Assignment and Acceptance

 



Date of Assignment:   

 

Legal Name of Assignor:  

 

Legal Name of Assignee:  

 

Assignee’s Address for Notices:      

 

Transfer Effective Date of Assignment
(may not be fewer than two Business
Days after the Date of Assignment):      

 



 
Principal Amount Assigned Percentage Assigned of Commitment (set forth, to at
least 8 decimals, as a percentage of the Total Commitment) Commitment Assigned:
$ % Loans $  

The terms set forth above are hereby agreed to:

Consent given:

 



 



______________________, as Assignor   SOUTHWEST GAS HOLDINGS, INC.           By:
    By:     Name:     Name:   Title:     Title:          
______________________, as Assignee                 By:     THE BANK OF NEW YORK
MELLON, as Administrative Agent   Name:         Title:   By:           Name:    
    Title:



 

 

 

 

Annex 2 to Assignment and Acceptance

 

LEGAL NAME OF ASSIGNEE TO APPEAR IN DOCUMENTATION:

 



 



 

GENERAL INFORMATION

 

ABR LENDING OFFICE:

 

Institution Name:_________________________________________________________

 

Street Address:___________________________________________________________

 

City, State, Country, Zip Code:______________________________________________

 

EURODOLLAR LENDING OFFICE:

 

Institution Name:_________________________________________________________

 

Street Address:___________________________________________________________

 

City, State, Country, Zip Code:______________________________________________

 

CONTACTS/NOTIFICATION METHODS CREDIT CONTACTS:

 

Primary Contact:_________________________________________________________

 

Street Address:___________________________________________________________

 

City, State, Country, Zip Code: _____________________________________________

 

Phone Number:___________________________________________________________

 

FAX Number:____________________________________________________________

 

Backup Contact:__________________________________________________________

 

Street Address: ___________________________________________________________

 

City, State, Country, Zip Code:______________________________________________

 

Phone Number: __________________________________________________________

 

FAX Number: ___________________________________________________________

 

E-Mail Address: __________________________________________________________

 

 

 

 

ADMINISTRATIVE CONTACTS -- BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.

 

Contact:_________________________________________________________________

 

Street Address:___________________________________________________________

 

City, State, Country, Zip Code: ______________________________________________

 

Phone Number:___________________________________________________________

 

FAX Number:____________________________________________________________

 

PAYMENT INSTRUCTIONS

 

Name of bank where funds are to be transferred:_________________________________

 

Routing Transit/ABA number of bank where funds are to be
transferred:______________________________________________________________

 

Name of Account, if applicable:______________________________________________

 

Account Number:_________________________________________________________

 

Additional Information:____________________________________________________

 

_______________________________________________________________________

 

TAX WITHHOLDING

 

Non Resident Alien _______ Y* _____ N



* Form 4224 Enclosed

 

Tax ID Number____________

 

2  

 

 

MAILINGS

 

Please specify who should receive financial information:

 

Name:__________________________________________________________________

 

Street Address:___________________________________________________________

 

City, State, Country, Zip Code:______________________________________________

 

3  

 

 

Exhibit F

 

Form of Confidentiality Agreement

 

[Date]

 

[Insert Name and



Address of Prospective



Participant or Assignee]

 

Re: Amended and Restated Revolving Credit Agreement,
dated as of April 10, 2020,


among Southwest Gas Holdings, Inc., the Lenders from time



to time parties thereto and The Bank of New York Mellon,



as Administrative Agent





 

Dear _____________:

 

As a Lender party to the above-referenced credit agreement (the “Credit
Agreement”), we have agreed with Southwest Gas Holdings, Inc. (the “Borrower”),
pursuant to Section 11.05 of the Credit Agreement, to use our best efforts to
keep confidential, except as otherwise provided therein, all Confidential
Information (as defined in the Credit Agreement) regarding the Borrower and its
Subsidiaries.

 

As provided in such Section 11.05, we are permitted to provide you, as a
prospective participant or assignee, with certain of such Confidential
Information subject to the execution and delivery by you, prior to receiving
such non-public information, of a Confidentiality Agreement in this form. Such
information will not be made available to you until your execution and return to
us of this Confidentiality Agreement.

 

Accordingly, in consideration of the foregoing, you agree (on behalf of yourself
and each of your affiliates, directors, officers, employees and representatives)
that (A) such information will not be used by you except in connection with a
proposed [participation] [assignment] to you pursuant to the Credit Agreement
and (B) you shall take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all Confidential Information provided to you;
provided that nothing herein shall limit the disclosure of any such information
(i) to the extent required by statute, rule, regulation or judicial process,
(ii) to your counsel or to counsel for any of the Lenders or the Administrative
Agent, (iii) to bank examiners, auditors or accountants, (iv) to the
Administrative Agent or any other Lender, and (v) in connection with any
litigation relating to enforcement of the Credit Documents; provided further,
that, unless specifically prohibited by applicable law or court order, you
agree, prior to disclosure thereof, to notify the Borrower of any request for
disclosure of any such non-public information (x) by any Governmental Authority
or representative thereof (other than any such request in connection with an
examination of your financial condition by such Governmental Authority) or (y)
pursuant to legal process.

 



 

 

 

Please indicate your agreement to the foregoing by signing at the place provided
below the enclosed copy of this Confidentiality Agreement.

 



  Very truly yours,         [Insert Name of Lender]         By:       Name:    
Title:

 

Agreed as of the date of this letter.

 

[Insert name of prospective



participant or assignee]

 

By:___________________________

 

2  

 

 

Exhibit G

 

Form of Increase Request

 

[Date]

 

The Bank of New York Mellon



6023 Airport Road



Oriskany, New York 13424



Telecopy: (315) 765-4533



Telephone: (315) 801-2437



Attention: Crystal Keyser



Email: crystal.keyser@bnymellon.com and



           AFASyndications@bnymellon.com

 

Increase Request for Loans

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”),
the Lenders from time to time parties thereto and The Bank of New York Mellon,
as Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

The Borrower hereby gives you notice, pursuant to Section 2.03(c) of the Credit
Agreement, that it requests an increase in the Commitments, and in that
connection sets forth below (A) the Lender(s) and the amount of the proposed
increase of the Commitment of such Lender(s) and (B) the proposed New Lender(s)
and the proposed amount of the Commitment of such New Lender(s):

 



(A)   Lender   Increase in Commitment           (B)   New Lender   New
Commitment

 



  Very truly yours,         SOUTHWEST GAS HOLDINGS, INC.         By:       Name:
    Title:

 

 

 

 

Exhibit H

 

Form of Extension Request

 

[Date]

 

The Bank of New York Mellon



6023 Airport Road



Oriskany, New York 13424



Telecopy: (315) 765-4533



Telephone: (315) 801-2437



Attention: Crystal Keyser



Email: crystal.keyser@bnymellon.com and



           AFASyndications@bnymellon.com

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”),
the lenders from time to time parties thereto (the “Lenders”) and The Bank of
New York Mellon, as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

 

The Borrower hereby gives you notice, pursuant to Section 2.03(e) of the Credit
Agreement, that it requests that the Termination Date be extended for an
additional period of one year.

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that there exists no Default or any Event of Default.

 

Each Lender signing below hereby consents to this Extension Request.

 

This Extension Request may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute one instrument. It
shall not be necessary in making proof of this instrument to produce or account
for more than one counterpart signed by the party to be charged.

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Extension Request to be
executed as of the date and year first written above.

 



  SOUTHWEST GAS HOLDINGS, INC.         By:       Name:     Title:

  

Each Lender, by signing below, consents to the foregoing Extension Request.

 



  THE BANK OF NEW YORK MELLON,   As a Lender and as Administrative Agent        
  By:       Name:       Title:             [SIGNATURE BLOCKS FOR EACH CONSENTING
LENDER]

  

 

 

 

Exhibit I

 

Form of Supplement Under Section 2.03(c)

 

[Date]

 

The Bank of New York Mellon



6023 Airport Road



Oriskany, New York 13424



Telecopy: (315) 765-4533



Telephone: (315) 801-2437



Attention: Crystal Keyser



Email: crystal.keyser@bnymellon.com and



           AFASyndications@bnymellon.com

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”),
the lenders from time to time parties thereto (the “Lenders”) and The Bank of
New York Mellon, as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.03(c) of the Credit Agreement and in accordance with the
Borrower’s Increase Request notice dated _________ __, 20__, the undersigned is
executing this Supplement to evidence that it is an Incremental Lender having a
Commitment equal to $_________, and from and after the effectiveness of this
Supplement the undersigned shall (if not already a “Lender” under the Credit
Agreement) be and become a “Lender” for all purposes under the Credit Agreement
and the other Credit Documents.

 

Attached hereto is a completed Administrative Questionnaire, in substantially
the same form as Annex 2 to the form Assignment and Acceptance attached as
Exhibit E to the Credit Agreement.

 

This Supplement may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one instrument. It shall
not be necessary in making proof of this instrument to produce or account for
more than one counterpart signed by the party to be charged. This Supplement
shall be effective on the date that it is acknowledged and consented to by the
Administrative Agent and the Borrower.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed as
of the date and year first written above.

 



  [NAME OF INCREMENTAL LENDER]         By:       Name:     Title:

  

Acknowledge and Consented to
as of this __ day of ______, 20__:

 

THE BANK OF NEW YORK MELLON,
As Administrative Agent

 



By:       Name:     Title:  

 

SOUTHWEST GAS HOLDINGS, INC.

 



By:       Name:     Title:  

 

 

 

 

Exhibit J

 

Form of Replacement Lender Supplement Under Section 2.03(e)

 

[Date]

 

The Bank of New York Mellon



6023 Airport Road



Oriskany, New York 13424



Telecopy: (315) 765-4533



Telephone: (315) 801-2437



Attention: Crystal Keyser



Email: crystal.keyser@bnymellon.com and



           AFASyndications@bnymellon.com

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of April 10, 2020 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the “Borrower”),
the lenders from time to time parties thereto (the “Lenders”) and The Bank of
New York Mellon, as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.03(e) of the Credit Agreement, the undersigned is
executing this Supplement to evidence that it is a Replacement Lender having a
Commitment equal to $_________, and from and after the effectiveness of this
Supplement the undersigned shall be and become a “Lender” for all purposes under
the Credit Agreement and the other Credit Documents.

 

Attached hereto is a completed Administrative Questionnaire, in substantially
the same form as Annex 2 to the form Assignment and Acceptance attached as
Exhibit E to the Credit Agreement.

 

This Supplement may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one instrument. It shall
not be necessary in making proof of this instrument to produce or account for
more than one counterpart signed by the party to be charged. This Supplement
shall be effective on the date that it is acknowledged and consented to by the
Administrative Agent and the Borrower.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed as
of the date and year first written above.

 



  [NAME OF REPLACEMENT LENDER]         By:       Name:     Title:

  

Acknowledge and Consented to
as of this __ day of ______, 20__:

 

THE BANK OF NEW YORK MELLON,
As Administrative Agent

 



By:       Name:     Title:  

 

SOUTHWEST GAS HOLDINGS, INC.

 



By:       Name:     Title:  

 

 

 

 

EXHIBIT K-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement,
dated as of April 10, 2020 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the
“Borrower”), the lenders from time to time parties thereto (the “Lenders”) and
The Bank of New York Mellon, as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.04(a)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF LENDER]

 

By:_________________________________

Name:

 

Title:
Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT K-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement,
dated as of April 10, 2020 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the
“Borrower”), the lenders from time to time parties thereto (the “Lenders”) and
The Bank of New York Mellon, as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.04(a)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

By:_________________________________
Name:

Title:
Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT K-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement,
dated as of April 10, 2020 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the
“Borrower”), the lenders from time to time parties thereto (the “Lenders”) and
The Bank of New York Mellon, as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.04(a)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



 

 

 

[NAME OF PARTICIPANT]

 

By:_________________________________
Name:

Title:
Date: ________ __, 20[ ]

 

 

 

 

EXHIBIT K-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement,
dated as of April 10, 2020 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), among Southwest Gas Holdings, Inc. (the
“Borrower”), the lenders from time to time parties thereto (the “Lenders”) and
The Bank of New York Mellon, as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 4.04(a)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



 

 

 

[NAME OF LENDER]

 

By:_________________________________
Name:

Title:
Date: ________ __, 20[ ]

 

 